                     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 1 of 64



               1 GAY CROSTHWAIT GRUNFELD – 121944
                 LISA ELLS – 243657
               2 KARA J. JANSSEN – 274762
                 MARC J. SHINN-KRANTZ – 312968
               3 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
               4 San Francisco, California 94105-1738
                 Telephone: (415) 433-6830
               5 Facsimile: (415) 433-7104
                 Email: lells@rbgg.com
               6
                 MICHELLE IORIO – 298252
               7 DISABILITY RIGHTS ADVOCATES
                 2001 Center Street, Fourth Floor
               8 Berkeley, California 94704
                 Telephone: (510) 665-8644
               9 Facsimile: (510) 665-8511
                 TTY:          (510) 665-8716
              10 Email:        miorio@dralegal.org
              11 Attorneys for Plaintiffs
              12
              13                              UNITED STATES DISTRICT COURT
              14              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
              15
              16 DAVID COLE, LEROY BENJAMIN,                   Case No. 5:16-cv-06594-LHK
                 ERASMO FLORES, JR., ROBERT
              17 PHILLIPS and BRANDON WILLIAMS,                CLASS ACTION
                 on behalf of themselves and all others
              18 similarly situated,                           DECLARATION OF LISA ELLS IN
                                                               SUPPORT OF JOINT MOTION FOR
              19                Plaintiffs,                    PRELIMINARY APPROVAL OF
                                                               CLASS SETTLEMENT
              20         v.
                                                               Judge: Hon. Lucy H. Koh
              21 COUNTY OF SANTA CLARA, a public
                 entity, COUNTY OF SANTA CLARA                 Trial Date:      None Set
              22 DEPARTMENT OF CORRECTION, a
                 public entity under the control of the
              23 County of Santa Clara, the COUNTY OF
                 SANTA CLARA OFFICE OF THE
              24 SHERIFF, a public entity under the control
                 of the County of Santa Clara, and DOES 1
              25 to 20, inclusive,
              26                Defendants.
              27
              28
                                                                                   Case No. 5:16-cv-06594-LHK
                     DECLARATION OF LISA ELLS IN SUPPORT OF JOINT MOTION FOR PRELIMINARY APPROVAL OF
[3329085.1]                                          CLASS SETTLEMENT
                     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 2 of 64



               1         I, Lisa Ells, declare:
               2         1.     I am an attorney duly admitted to practice before this Court. I am a partner
               3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
               4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
               5 competently so testify. I make this declaration in support of the parties’ Joint Motion For
               6 Preliminary Approval Of Class Settlement.
               7         2.     On November 13, 2018, the parties filed a Joint Motion for Settlement for
               8 Preliminary Approval of Class Action Settlement (Dkt. No. 66). On December 6, 2018,
               9 this Court indicated that the Court would grant preliminary approval of the settlement but
              10 ordered the parties to correct one typographical error in the Consent Decree and to make
              11 certain changes to the Notice as requested by the Court and agreed upon by the parties,
              12 both previously filed at Dkt. No 66-1.
              13         3.     Attached as Exhibit 1 is a corrected version of the Consent Decree. The
              14 parties have made no substantive changes to the Consent Decree. The only changes that
              15 the parties have made to the Consent Decree are as follows: (1) the parties corrected a
              16 typographical error referencing 28 U.S.C. §§ 3626 (b), (e), and (f) in Section VII to now
              17 read 18 U.S.C. §§ 3626 (b), (e), and (f); and (2) the parties have put the Consent Decree on
              18 pleading paper with an appropriate caption page. Additionally, the Consent Decree filed
              19 herewith includes as Exhibit B the revised Notice referenced above.
              20         I declare under penalty of perjury under the laws of the United States of America
              21 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
              22 California this 7th day of December, 2018.
              23
              24                                                 /s/ Lisa Ells
                                                                 Lisa Ells
              25
              26
              27
              28
                                                              2                     Case No. 5:16-cv-06594-LHK
                      DECLARATION OF LISA ELLS IN SUPPORT OF JOINT MOTION FOR PRELIMINARY APPROVAL OF
[3329085.1]                                           CLASS SETTLEMENT
Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 3 of 64




                  Exhibit 1
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 4 of 64



 1 MICHELLE IORIO – 298262                         JAMES R. WILLIAMS – 271253
   DISABILITY RIGHTS ADVOCATES                      County Counsel
 2 2001 Center Street, Fourth Floor                DOUGLAS M. PRESS – 168740
   Berkeley, California 94704                       Assistant County Counsel
 3 Telephone: (510) 665-8644                       ARYN PAIGE HARRIS – 208590
   Facsimile: (510) 665-8511                        Deputy County Counsel
 4 TTY:          (510) 665-8716                    EMILY L. FELDMAN – 271200
   Email:        miorio@dralegal.org                Deputy County Counsel
 5                                                 OFFICE OF THE COUNTY COUNSEL
   GAY CROSTHWAIT GRUNFELD – 121944                70 West Hedding Street
 6 LISA ELLS – 243657                              East Wing, Ninth Floor
   KARA J. JANSSEN – 274762                        San Jose, California 95110-1770
 7 MARC J. SHINN-KRANTZ – 312968                   Telephone: (408) 299-5900
   ROSEN BIEN                                      Facsimile: (408) 292-7240
 8 GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor                 Attorneys for Defendants
 9 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
10 Facsimile: (415) 433-7104
   Email:        lells@rbgg.com
11
   Attorneys for Plaintiffs
12
13                             UNITED STATES DISTRICT COURT
14             NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
15
16 DAVID COLE, LEROY BENJAMIN,                  Case No. 5:16-cv-06594-LHK
   ERASMO FLORES, JR., ROBERT
17 PHILLIPS and BRANDON WILLIAMS,               CLASS ACTION
   on behalf of themselves and all others
18 similarly situated,                          [PROPOSED] CONSENT DECREE
19               Plaintiffs,                    Judge: Hon. Lucy H. Koh
20        v.
21 COUNTY OF SANTA CLARA, a public
   entity, COUNTY OF SANTA CLARA
22 DEPARTMENT OF CORRECTION, a
   public entity under the control of the
23 County of Santa Clara, the COUNTY OF
   SANTA CLARA OFFICE OF THE
24 SHERIFF, a public entity under the control
   of the County of Santa Clara, and DOES 1
25 to 20, inclusive,
26               Defendants.
27
28
                                                                    Case No. 5:16-cv-06594-LHK
                                   [PROPOSED] CONSENT DECREE
        Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 5 of 64



 1         This Consent Decree is made and entered into by and through Plaintiffs David Cole,
 2 Leroy Benjamin, Brandon Williams, Robert Phillips, and Erasmo Flores, Jr., individually
 3 and on behalf of the Plaintiff Class (as defined below) (collectively, “Plaintiffs”); and
 4 Defendant County of Santa Clara.1 Hereinafter, Plaintiffs and Defendant are referred to
 5 collectively as “the Parties.” This Consent Decree operates in conjunction with the related
 6 Mobility Disability Remedial Plan (“Remedial Plan”), attached hereto as Exhibit A, that is
 7 hereby fully incorporated into this Consent Decree by reference herein.
 8 I.      Recitals
 9         A.     WHEREAS, after a series of arms-length settlement discussions, including
10                significant exchanges of information and multiple proposals and
11                counterproposals, as well as consideration of the risks, possible delays, and
12                expense likely to result from prolonged litigation, the Parties have reached
13                agreement on the terms of a proposed class settlement.
14         B.     WHEREAS, this Consent Decree resolves the lawsuit filed on November 14,
15                2016, entitled, Cole v. County of Santa Clara, United States District Court,
16                Northern District of California, Case Number 3:16-cv-06594 LHK
17                (hereinafter, “Action”) alleging that Defendant has discriminated against
18                individuals with mobility disabilities incarcerated in Santa Clara County's
19                (“the County”) Main Jail North, Main Jail South, and Elmwood Correctional
20                Facility (collectively, “the Jails”) in violation of the Americans with
21                Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq.; Section 504 of the
22                Rehabilitation Act (“Rehabilitation Act”); 29 U.S.C. § 794; and California
23                Government Code Section 11135 (“Section 11135”) (collectively, “State and
24                Federal Disability Laws”). Defendant denies all of the allegations against it.
25
26
   1
     Defendant here was erroneously sued as Defendant County of Santa Clara, the Santa
27 Clara County Department of Correction, and the Santa Clara County Sheriff’s Office.
28

                                                   1                       Case No. 5:16-cv-06594-LHK
                                     [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 6 of 64



 1      C.    WHEREAS, Defendant reports that since the Parties began negotiations
 2            related to this lawsuit in January 2015, Defendant has already taken
 3            significant steps towards remediation, including but not limited to:
 4            1.      Budgetary allocation of over $100 million dollars to ADA jail
 5                    improvements (not including the planned New Jail facility, which the
 6                    County plans to build on the current Main Jail South location);
 7            2.      The completion of a number of other ADA improvements, including:
 8                    a.    Construction of a number of ADA-accessible cells, housing
 9                          units, restrooms, showers, and countertops, among other
10                          improvements;
11                    b.    Modification of the booking area and process to better
12                          accommodate ADA inmates;
13                    c.    The use of a screening tool to identify and assess inmates’
14                          Mobility Disabilities upon intake;
15            3.      The County’s ongoing review and revision, as needed, of all Jail
16                    policies, procedures, Post Orders, and forms to address ADA
17                    compliance issues;
18            4.      Establishment of an ADA Coordinator and ADA Unit at an ongoing
19                    annual cost of $1,083,000;
20            5.      Procurement of an ADA electronic tracking system costing $283,000;
21            6.      Establishment of an electronic ADA Grievance System.
22            Plaintiffs have not confirmed these representations and maintain that
23            Defendant is not currently in compliance with the relevant disability access
24            laws.
25      D.    WHEREAS, through this Consent Decree, Defendant agrees to implement
26            the measures set forth in the Remedial Plan (Exhibit A), subject to
27            monitoring and, if necessary, enforcement by this Court as set forth in this
28            Consent Decree.

                                               2                      Case No. 5:16-cv-06594-LHK
                                 [PROPOSED] CONSENT DECREE
         Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 7 of 64



 1          E.     WHEREAS, by entry into this Consent Decree, the Parties intend to, and
 2                 hereby do, resolve all claims that were actually, or could have been, raised in
 3                 the Action by Plaintiffs and the Plaintiff Class. The Parties believe this
 4                 Consent Decree is fair, reasonable, and adequate to protect the interests of all
 5                 Parties.
 6          F.     WHEREAS, the Parties stipulate that this Consent Decree complies in all
 7                 respects with the provisions of 18 U.S.C. § 3626(a). The Parties further
 8                 stipulate and agree, and the Court finds, that the prospective relief in this
 9                 Consent Decree is narrowly drawn, extends no further than necessary to
10                 correct the violations of federal rights agreed to by the parties, is the least
11                 intrusive means necessary to correct those violations, and will not have an
12                 adverse impact on public safety or the operation of a criminal justice system.
13 II.      Definitions
14          The following definitions will apply to the terms of this Consent Decree and the
15 Remedial Plan (Exhibit A). The following definitions are intended to be interpreted
16 consistent with State and Federal Disability Laws. Unless explicitly stated to the contrary,
17 any term not expressly defined in this Section or elsewhere in this Consent Decree or
18 Remedial Plan that has an expressly defined meaning under State and Federal Disability
19 Laws, shall have the meaning ascribed to it by current statute.
20          This Remedial Plan uses the phrase, “Reasonable Modifications,” pursuant to 28
21 C.F.R. § 35.130(b)(7), the Department of Justice regulations implementing Title II of the
22 ADA; while the phrase, “reasonable accommodation,” is primarily in Title I of the ADA,
23 see 42 U.S.C § 12111. The terms are frequently used interchangeably by the courts.
24          All other terms shall be interpreted according to their plain and ordinary meaning:
25          A.     “ADA Accessible” means and refers to a facility, or any portion thereof,
26                 which meets the following standards: the current edition, as of the
27                 commencement of physical construction or alterations, of the California
28                 Building Code, Title 24, Part 3 of the California Code of Regulations; or, the

                                                     3                        Case No. 5:16-cv-06594-LHK
                                      [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 8 of 64



 1            2010 Americans with Disabilities Act Standards for Accessible Design
 2            (“2010 ADA Standards”), which consist of the Title II regulations at 28
 3            C.F.R. part 35.151 and the 2004 ADA Accessibility Guidelines (“ADAAG”)
 4            at 36 C.F.R. part 1191, appendices B and D (hereinafter collectively,
 5            “Accessibility Standards”). In the event of conflict between the standards,
 6            Defendant will use the standard which provides the greater level of access.
 7      B.    “ADA Tracking System” means a computerized, networked, real-time
 8            tracking system to enable Defendant to document and internally share
 9            information regarding inmates with a Mobility Disability.
10      C.    “Jails or Jail” means the jails operated by the Santa Clara County
11            Department of Correction/Sheriff’s Office Custody Division during the Term
12            of the Consent Decree; and shall include the Main Jail Facility (consisting of
13            Main Jail North and Main Jail South, collectively, “Main Jail”); and the
14            Elmwood Correctional Facility, which includes the Correctional Center for
15            Women or CCW (collectively, “Elmwood”); and the proposed New Jail.
16      D.    “The County” means Santa Clara County, the Santa Clara County
17            Department of Correction, and the Santa Clara County Sheriff’s Office, and
18            the agents and employees of the Department of Correction, the Sheriff’s
19            Office, and the County agents and employees who provide health care to
20            inmates.
21      E.    The following terms govern monitoring:
22            1.     “Substantial Compliance” shall be interpreted to be consistent with
23                   Ninth Circuit law defining “substantial compliance” in the context of
24                   implementing consent decrees and similar court-supervised
25                   settlements; as such, substantial compliance will mean compliance
26                   with the essential requirements of the Remedial Plan that satisfies the
27                   Remedial Plan’s overall purposes and objectives and adherence to the
28                   provisions of the Remedial Plan in all material respects, recognizing

                                              4                       Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 9 of 64



 1                   that perfection is not required. Under Ninth Circuit law, non-systemic
 2                   or unintentional deviations that are so minor or trivial as to not
 3                   substantially defeat the object of the Remedial Plan shall not prevent a
 4                   finding of substantial compliance.
 5            2.     “Unratable-In Progress” shall mean that Defendant has identified, and
 6                   the applicable monitor agrees, that remediation efforts concerning
 7                   certain material provisions of the Remedial Plan are not yet complete.
 8            3.     “Non-Compliance” shall mean that Defendant has not met most of the
 9                   material components of the relevant provision of the Remedial Plan.
10      F.    “Adult Custody Health Services Staff” includes all County employees who
11            work in the Jails for Adult Custody Health Services and who have more than
12            incidental contact with inmates.
13      G.    “Custody Staff” includes all County employees who work in the Jails for the
14            Custody Bureau, including correctional officers/deputies, who have more
15            than incidental contact with inmates. This does not include County
16            employees whose duties relate solely to facility maintenance (i.e.,
17            electricians, janitors, food service staff).
18      H.    “Days” refers to calendar days unless otherwise specified.
19      I.    “Describe” means to provide a clear and detailed description of something
20            done, experienced, seen, or heard.
21      J.    “Document,” when used in this Consent Decree as a verb, means completing
22            a record of information either in hard copy or electronic format.
23      K.    “Effective Date” means the date the Court grants approval of this Consent
24            Decree.
25      L.    “Execution Date” means the date the Parties execute this Consent Decree.
26      M.    To “implement” a policy means that the policy has been drafted and
27            distributed to all staff responsible for following or applying the policy; and,
28            if expressly required under this Consent Decree, all relevant staff have been

                                                 5                      Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 10 of 64



 1            trained on the policy; compliance with the policy is monitored and tracked, if
 2            practical, to assure the policy is consistently applied; and the County will
 3            adopt corrective action measures to address any lapses in application of the
 4            policy.
 5      N.    “Include” or “including” means “include, but not limited to” or “including,
 6            but not limited to.”
 7      O.    “Levels” means an inmate’s classification level. The County assigns inmates
 8            security levels 1-4. Level 1 is the lowest level of security and Level 4 is the
 9            highest. The County may adopt a high, medium, minimum security
10            classification model. In the event this occurs, the Parties agree that Level 4
11            is high; Level 3 and Level 2 are medium, and Level 1 is minimum.
12      P.    “Medical Provider” means a County medical doctor, doctor of osteopathy,
13            physician assistant, or nurse practitioner.
14      Q.    “Mobility Device” means any non-motorized device designed for use by
15            inmates with Mobility Disabilities such as wheelchairs, crutches, walkers,
16            canes, braces, or other similar devices. The limited circumstances for
17            issuance of a motorized wheelchair are addressed in Section IV(B)(2),
18            below. There are three types of Mobility Devices referenced throughout the
19            Remedial Plan: (a) “Standard,” which refers to wheelchairs, walkers,
20            crutches, and canes that are owned and maintained by the County;
21            (b) “Generic,” which refers to Mobility Devices, excluding the devices listed
22            in subsection (a), that the County may have readily available or that can be
23            easily procured as an off-the-shelf generic durable medical good (including,
24            but not limited to, a splint, boot, brace, sling, and/or wedge support); and (c)
25            “Customized,” which refers to a Mobility Device that requires custom
26            specifications to meet the needs of an inmate (including, but not limited to,
27            prosthetics, certain orthotics, and some wheelchairs). “Personal” Mobility
28

                                               6                        Case No. 5:16-cv-06594-LHK
                                 [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 11 of 64



 1            Devices refers to a Mobility Device brought into the Jails by an inmate. All
 2            other devices referred to herein are owned and issued by the County.
 3      R.    “Mobility Disability” and “Mobility Disabilities” means an impairment that
 4            affects an inmate’s ability to move physically and which substantially limits
 5            the inmate’s ability to perform one or more major life activities, including
 6            but not limited to standing, lifting, stooping, and/or ambulating.
 7      S.    “Plaintiffs” and “Plaintiff Class” mean all individuals with a Mobility
 8            Disability who are now, or will be in the future, for the Term of this Consent
 9            Decree incarcerated in the County Jails.
10      T.    “Plaintiffs’ Counsel” means Disability Right Advocates (“DRA”) and Rosen
11            Bien Galvan & Grunfeld, LLP (“RBGG”).
12      U.    “Inmate(s)” shall be construed broadly to refer to one or more individuals
13            incarcerated at, detained at, or otherwise housed, held, in the custody of, or
14            confined at the Jails, including transportation.
15      V.    “Safety-Security Assessment” means an individualized safety-security
16            assessment that shall be based on reasonable judgment that relies on the best
17            available objective evidence, to ascertain (1) the nature, duration, and
18            severity of any risk, (2) the probability of potential injury, and (3) whether
19            providing an alternative Mobility Device and/or reasonable modification
20            would mitigate the risk. In no case shall a Mobility Device be removed
21            based solely on the nature of the inmate’s criminal charges or convictions.
22      W.    “Staff” includes all full-time, coded employees who are employed by the
23            County of Santa Clara and work in the Jails.
24      X.    “Train” means to instruct in the skills addressed to a level at which the
25            trainee has the demonstrated competency to implement those skills as, and
26            when called for, in the training. “Trained” means a demonstration of staff
27            competency.
28      NOW, THEREFORE, FOR AND IN CONSIDERATION OF the mutual covenants

                                               7                        Case No. 5:16-cv-06594-LHK
                                 [PROPOSED] CONSENT DECREE
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 12 of 64



 1 and conditions set forth herein, the Parties hereto agree as follows:
 2 III.    Injunctive Relief
 3         The Parties’ Remedial Plan outlining the injunctive provisions is attached hereto as
 4 Exhibit A and fully incorporated by reference herein.
 5 IV.     Settlement Approval Process
 6         A.     The Parties will agree on a joint motion and will jointly move the Court, by
 7                November 13, 2018, for an Order granting Preliminary Approval of this
 8                Consent Decree and setting a hearing for Final Approval of this Consent
 9                Decree.
10         B.     The Parties will negotiate and draft a proposed notice to the Class, which
11                shall include the terms of this Consent Decree and their right to object
12                thereto. The Parties will make any edits or modifications to the draft notice
13                should such edits or modifications be directed by the Court. The proposed
14                notice shall be attached to and incorporated into this Consent Decree as
15                Exhibit B.
16         C.     The Parties shall develop a plan for posting the notice. At a minimum, the
17                notice plan shall include the following: (1) posting notice in all intake,
18                housing, and programming units of the Jails; (2) posting notice on Plaintiffs’
19                Counsels’ websites; and (3) posting notice on the television-notification
20                system inside the Jails. All postings will be in accessible formats. The
21                Parties will provide alternate format copies of the notice upon request.
22                Notice will be posted/distributed by the Parties within twenty-one (21) days
23                of the date of the Court’s Order granting preliminary approval, and shall
24                remain posted for no less than thirty (30) days. The Parties will submit
25                declarations to the Court as part of the motion for final approval confirming
26                that notice has been issued according to this paragraph.
27         D.     Defendant shall provide notice as required by the Class Action Fairness Act
28                (28 U.S.C. §§ 1711-1715) to appropriate officials as required by that Act.

                                                   8                         Case No. 5:16-cv-06594-LHK
                                     [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 13 of 64



 1      E.    The Parties will take all procedural steps regarding the fairness hearings as
 2            may be requested by the Court and will otherwise use their respective best
 3            efforts to consummate the agreement set forth in this Consent Decree, and to
 4            obtain final Court approval of this Consent Decree and entry of Judgment.
 5      F.    If, for any reason, the Court does not approve this Consent Decree, the
 6            executed Consent Decree shall be null and void.
 7      G.    Upon final approval by the Court, this Consent Decree will be binding upon
 8            the Defendant, Plaintiffs, and all Class members and will constitute the final
 9            and complete resolution of all issues addressed herein.
10 V.   Roles of Monitor and Plaintiffs’ Counsel
11      A.    Role of Plaintiffs’ Counsel
12            1.     Jail Facility Tours
13                   a.     Defendant shall permit Plaintiffs’ Counsel reasonable access to
14                          tour the jail facilities, interview staff and inmates, and observe
15                          practices related to Defendant’s compliance with the provisions
16                          of this Consent Decree. Plaintiffs’ Counsel shall have
17                          reasonable access to interviews of staff and inmates to ensure a
18                          full evaluation. Interviews with inmates shall be conducted
19                          confidentially. Interviews with staff shall be conducted outside
20                          the presence of other jail staff or supervisors. However,
21                          County Counsel shall be present during staff interviews and
22                          staff may decline to participate in any interview conducted by
23                          Plaintiffs’ Counsel.
24                   b.     Plaintiffs’ Counsel’s tours will not exceed more than three (3)
25                          tours annually.
26                   c.     Each tour shall last no more than two (2) days and be
27                          conducted by no more than one (1) Plaintiffs’ attorney or,
28                          alternatively, one (1) staff member. Plaintiffs’ representative

                                               9                        Case No. 5:16-cv-06594-LHK
                                 [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 14 of 64



 1                        shall debrief with County Counsel at the end of each tour.
 2                        Plaintiffs’ Counsel shall also write a report after each tour, to
 3                        which Defendant may respond within 21 days. Plaintiffs’
 4                        Counsel will provide Defendant’s counsel with 7 days advance
 5                        notice of tour.
 6            2.    Requests for Documents and Individual Advocacy
 7                  a.    Defendant shall provide Plaintiffs’ Counsel with access to
 8                        records, reports, and documents that the Parties agree and
 9                        identify are necessary to evaluate Defendant’s ongoing
10                        compliance with the Remedial Plan. If the Parties cannot agree
11                        on the necessary documents, the Parties will meet and confer to
12                        address any disagreements. The Parties shall cooperate so that
13                        such access is provided without unduly burdening Defendant.
14                        Defendant shall provide Plaintiffs’ Counsel with such
15                        information within 14 days of the request, unless a longer
16                        period of time is necessary.
17                  b.    Where Plaintiffs’ Counsel has a good faith basis for doing so,
18                        Plaintiffs’ Counsel may bring individual inmates’ disability
19                        accommodation concerns to the attention of the County in
20                        writing, who shall respond in writing within 14 days. This
21                        process is not meant to replace or circumvent the existing
22                        processes for submitting grievances or ADA requests to jail
23                        staff. Plaintiffs’ Counsel will encourage inmates to make use
24                        of those existing processes except where exigent circumstances
25                        or failures of those processes have occurred.
26            3.    Periodic Reporting
27                  a.    Defendant will provide Plaintiffs’ Counsel with the following
28                        reports: (a) a monthly report from the ADA Tracking System,

                                            10                        Case No. 5:16-cv-06594-LHK
                              [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 15 of 64



 1                         identifying all inmates with Mobility Disabilities and the
 2                         accommodations received, where the inmates are housed, and
 3                         to which programs the inmates are assigned; (b) on a triannual
 4                         basis, copies of all ADA-related inmate grievances and the
 5                         written responses to the inmate grievances; and (c) on a
 6                         triannual basis, copies of all ADA-related Inmate Request
 7                         Forms and the written responses to these requests.
 8                  b.     Production of the reports identified in subpart (a) of this
 9                         provision is derived from the current ADA Tracking System,
10                         and the Parties acknowledge that the current ADA Tracking
11                         System is not integrated with the electronic medical record or
12                         other custody-based electronic systems and, thus, there are
13                         information sharing challenges that will not be cured until
14                         Defendant implements the planned electronic jail management
15                         software.
16                  c.     Within 30 days of the Effective Date of the Consent Decree,
17                         the Parties shall meet and confer to determine a list of any
18                         additional documents necessary for Plaintiffs’ Counsel to
19                         evaluate Defendant’s compliance with the Remedial Plan that
20                         will be produced on a periodic basis as well as the frequency
21                         for such productions.
22      B.    Monitoring by Operational Monitor
23            1.    Within three months of the execution date, the Parties shall jointly
24                  agree upon a Monitor (“Operational Monitor”) who will monitor
25                  Defendant’s compliance with the operational aspects of the Remedial
26                  Plan for the Term of this Consent Decree.
27            2.    If, for any reason, the Operational Monitor can no longer serve or the
28                  Parties jointly wish to engage a different monitor, the Parties shall

                                             11                       Case No. 5:16-cv-06594-LHK
                               [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 16 of 64



 1                  attempt to agree on who shall be appointed to serve as the
 2                  replacement monitor.
 3            3.    If the Parties are unable to agree on the replacement monitor, the
 4                  Parties shall each submit a list of two (2) proposed new Operational
 5                  Monitor candidates, all of whom will have already agreed to be
 6                  subject to, and comply with, the Defendant’s contracting
 7                  requirements, to the Honorable Magistrate Judge Nathaneal Cousins.
 8                  Prior to submitting their respective lists to Judge Cousins, the Parties
 9                  agree to meet and confer to ensure that each proffered candidate is
10                  eligible to be considered. If a proposed candidate is found to be
11                  ineligible due to his or her inability or unwillingness to comply with
12                  the County’s contractual requirements or due to a conflict of interest,
13                  the Party who proposed that candidate will be given an opportunity to
14                  propose an alternative candidate for consideration. The Parties will
15                  submit written suggestions to Judge Cousins as to who to select from
16                  the lists. Judge Cousins shall then select the new Operational Monitor
17                  from the lists.
18            4.    Once the Operational Monitor is selected, the Operational Monitor
19                  will conduct two tours within the first year of the Execution Date of
20                  the Consent Decree and thereafter conduct biannual tours and
21                  program reviews. Plaintiffs’ Counsel shall have the right to attend the
22                  tours. The Parties may jointly agree in writing to conduct operational
23                  monitoring on a less frequent basis if the Parties agree such reduction
24                  is appropriate based on the current circumstances.
25            5.    Prior to the Operational Monitor’s visit, Defendant shall advise the
26                  Operational Monitor which subjects are Unratable-In Progress and
27                  provide a brief reason why the subject(s) is not ready for evaluation of
28                  Substantial Compliance/Non-Compliance. The Operational Monitor

                                             12                       Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 17 of 64



 1                  shall still have the right to review the status of subjects Defendant has
 2                  declared to be Unratable-In Progress.
 3            6.    The Operational Monitor will prepare a written report within 45 days
 4                  after monitoring that will evaluate the extent to which Defendant has
 5                  successfully implemented substantive provisions of the Remedial Plan
 6                  and any plans to effectuate its terms, and recommend specific actions
 7                  the Operational Monitor believes Defendant must make to achieve
 8                  Substantial Compliance with the Remedial Plan. The Operational
 9                  Monitor shall report on whether, as to each material provision, the
10                  County is in Substantial Compliance, Unratable-In Progress, or Non-
11                  Compliance as those terms are defined herein.
12            7.    The Parties will have twenty-one (21) days to make written comments
13                  or objections to the Operational Monitor report. The Operational
14                  Monitor shall have twenty-one (21) days to respond to the Parties’
15                  comments or objections by issuing a final report.
16            8.    The Operational Monitor will conduct three tours of the New Jail
17                  unless the Parties agree that a third tour is unnecessary. The
18                  Operational Monitor will conduct the first tour of the New Jail within
19                  thirty (30) days after the County begins occupancy of the New Jail.
20                  The Operational Monitor will conduct the second tour of the New Jail
21                  as soon as he or she determines that there are sufficient numbers of
22                  inmates housed at the Jail to allow a meaningful evaluation of the
23                  New Jail’s compliance with this Consent Decree, to the extent that has
24                  not occurred at the time of the first tour. The Operational Monitor
25                  will conduct a third tour unless the Parties agree that a third tour is
26                  unnecessary. The Operational Monitor will prepare a written report
27                  within thirty (30) days after each tour that will evaluate the extent to
28                  which Defendant has successfully implemented substantive provisions

                                              13                       Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 18 of 64



 1                  of the Remedial Plan in the New Jail and any plans to effectuate its
 2                  terms, and recommend specific actions that the Operational Monitor
 3                  believes Defendant may need to make, if any, to achieve Substantial
 4                  Compliance with the Remedial Plan. The Operational Monitor shall
 5                  report on whether, as to each material provision, the County is in
 6                  Substantial Compliance, Unratable-In Progress, or Non-Compliance,
 7                  as those terms are defined herein. The Parties will have fourteen (14)
 8                  days to make written comments or objections to this report. The
 9                  Operational Monitor shall have fourteen (14) days to respond to the
10                  Parties’ comments or objections by issuing a final report.
11      C.    Monitoring of Physical Alterations to Current Jails
12            1.    Within three months of the Execution Date, the Parties shall jointly
13                  agree upon a Monitor with architectural accessibility expertise
14                  (“Architectural Monitor”) who will monitor Defendant’s compliance
15                  with the physical access portion of the Remedial Plan in the context of
16                  construction and/or alterations to the Jails for the duration of the Term
17                  of this Consent Decree.
18            2.    If, for any reason, the Architectural Monitor can no longer serve or
19                  the Parties jointly wish to engage a different monitor, the Parties shall
20                  attempt to agree on who shall be appointed to serve as the
21                  replacement monitor.
22            3.    If the Parties are unable to agree on the replacement monitor, the
23                  Parties shall each submit a list of two (2) proposed new Architectural
24                  Monitor candidates, all of whom will have already agreed to be
25                  subject to, and comply with, the Defendant’s contracting
26                  requirements, to the Honorable Magistrate Judge Nathaneal Cousins.
27                  Prior to submitting their respective lists to Judge Cousins, the Parties
28                  agree to meet and confer to ensure that each proffered candidate is

                                              14                      Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 19 of 64



 1                  eligible to be considered. If a proposed candidate is found to be
 2                  ineligible due to his or her inability or unwillingness to comply with
 3                  the County’s contractual requirements or due to a conflict of interest,
 4                  the Party who proposed that candidate will be given an opportunity to
 5                  propose an alternative candidate for consideration. The Parties will
 6                  submit written suggestions to Judge Cousins as to who to select from
 7                  the lists. Judge Cousins shall then select the new Architectural
 8                  Monitor from the lists.
 9            4.    Defendant has provided and continues to provide the Architectural
10                  Monitor with copies of architectural drawings (“plans”) for
11                  construction and/or physical alterations within the Jails covered by the
12                  Remedial Plan.
13            5.    Defendant may consult directly with the Architectural Monitor
14                  regarding the plans and/or alterations for the Jails. If Defendant and
15                  the Architectural Monitor have a dispute regarding the plans and/or
16                  alterations for the Jails, or reach a determination that technical
17                  infeasibility exists, Defendant shall advise Plaintiffs of these
18                  communications.
19            6.    The Parties may agree to exclude specific projects from the plan
20                  review requirements.
21            7.    Defendant anticipates that the planned construction will be completed
22                  in January 2022 at the earliest. The planned construction is highly
23                  dependent on third-party contractors, and this time estimate is not
24                  binding.
25            8.    Defendant will request that the Architectural Monitor conduct
26                  periodic site visits to review completed work as major projects or
27                  groups of projects are completed. Plaintiffs’ Counsel may accompany
28                  the Architectural Monitor on these visits. The Architectural Monitor

                                              15                       Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 20 of 64



 1                    shall confirm in a written report, provided to the Parties within 45
 2                    days, whether each part of the completed work is ADA Accessible.
 3             9.     The Parties will have twenty-one (21) days to provide written
 4                    comments or objections to the Architectural Monitor’s report. The
 5                    Architectural Monitor shall have twenty-one (21) days to respond to
 6                    the Parties’ comments or objections by issuing a final report.
 7             10.    Once the physical alteration projects are complete, the Architectural
 8                    Monitor determines compliance, and the Dispute Resolution Process,
 9                    if applicable, is complete, Defendant is no longer subject to
10                    monitoring for physical alterations.
11       D.    Monitoring of Construction of the New Jail
12             1.     Defendant anticipates that the New Jail will be completed in 2023.
13                    Construction of the New Jail is highly dependent on third-party
14                    contractors, and this time estimate is not binding.
15             2.     After construction of the New Jail, the Architectural Monitor will
16                    conduct a site visit within thirty (30) days of completion of
17                    construction on the New Jail, and prepare a written report provided to
18                    the Parties within forty-five (45) days, evaluating whether each part of
19                    the completed work is ADA Accessible as required under the
20                    Remedial Plan. Plaintiffs’ Counsel may accompany the Architectural
21                    Monitor on this site visit.
22             3.     The Parties will have twenty-one (21) days to provide written
23                    comments or objections to the Architectural Monitor reports. The
24                    Architectural Monitor shall have twenty-one (21) days to respond to
25                    the Parties’ comments or objections by issuing a final report.
26 VI.   Attorney’s Fees and Costs
27       A.    No later than ninety (90) days after the Effective Date, the County agrees to
28             pay Plaintiffs’ Counsel the fixed sum of $1 million to cover and fully resolve

                                                16                      Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 21 of 64



 1            any and all of Plaintiffs’ and Plaintiffs’ Counsels’ claims against the County
 2            for attorney’s fees and costs incurred or attributable to any and all work from
 3            any time prior to the filing of this Action (including any claims from the
 4            structured negotiations phase), up through and including the Effective Date
 5            of this Consent Decree (hereinafter, “past fees”).
 6      B.    No later than ninety (90) days after the Effective Date, the County shall pay
 7            the fixed sum of $2.2 million to cover and fully resolve any and all of
 8            Plaintiffs’ and Plaintiffs’ Counsels’ claims against the County for attorney’s
 9            fees and costs incurred or attributable to any and all work performed by
10            anyone from the Effective Date of this Consent Decree up through and
11            including the end of the Term, as Term is defined in Section VIII
12            (hereinafter, “future fees”). These future fees shall be paid, using wire
13            instructions stated at Section VI.B.1, into the Cole Jail Monitoring Qualified
14            Settlement Fund (“QSF”), established by or on behalf of Plaintiffs’ Counsel.
15            Plaintiffs’ Counsel warrants and represents to the County that the QSF is a
16            duly constructed and authorized Internal Revenue Code Section 468B
17            Qualified Settlement Fund, as defined by Internal Revenue Code Section
18            468-B and the associated Treasury Reg. 1.468B-1 of the Internal Revenue
19            Code, and is qualified to receive this settlement payment for future fees.
20            Plaintiffs’ Counsel shall defend and indemnify the County, and hold the
21            County harmless, with respect to any claims, demands, causes of action,
22            suits, debts, liabilities, fees, taxes, charges, losses, or costs, of any nature
23            whatsoever, relating to or arising from the formation, administration, or
24            existence of the QSF or the payment by the County into the QSF.
25            1.     The following, in combination with the complete account number
26                   which shall be provided by Plaintiffs’ Counsel to the County,
27                   constitute the wire instructions for the QSF:
28

                                                17                        Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 22 of 64



 1                        Account Name: EPTC Custodial Trust Settlement Trust
 2                         Contribution Account
 3                        Account Number: X8544
 4                        Bank: Union First Market Bank
 5                        Routing Number: 051403164
 6                        Further Credit Instructions: EPTC FBO – Cole Jail Monitoring
 7                         Qualified Settlement Fund
 8            2.    The only exceptions to this fixed sum for future fees that are not
 9                  included in the $2.2 million sum, above, are comprised of the
10                  following two scenarios; and these are the only situations in which
11                  Plaintiffs’ Counsel or anyone else may file a motion with the court
12                  seeking an award of additional reasonable attorney’s fees and costs:
13                  a.     The County brings an unsuccessful motion under the Consent
14                         Decree against Plaintiffs or Plaintiffs’ Counsel (“County’s
15                         Motion”) (Scenario 1); or
16                  b.     The Court has found the County to be in violation of provisions
17                         of the Consent Decree, and based on that violation, has ordered
18                         to County to comply with the Consent Decree (“order to
19                         comply”); and then, the County refuses to follow that order to
20                         comply (Scenario 2).
21                  c.     Under Scenario 1, Plaintiffs’ Counsel may only be awarded
22                         those reasonable attorney’s fees and costs for work performed
23                         that both a) arises after the filing of the County’s Motion and
24                         b) directly pertains to Plaintiffs’ Counsel preparing their filed
25                         response and attending the hearing, if any, on the County’s
26                         Motion.
27                  d.     Under Scenario 2, if the County refuses to follow the order to
28                         comply, Plaintiffs’ Counsel may file a motion to find the

                                             18                        Case No. 5:16-cv-06594-LHK
                               [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 23 of 64



 1                             County in contempt of court. If Plaintiffs’ motion is
 2                             successful, Plaintiffs’ Counsel may then only be awarded those
 3                             reasonable attorney’s fees and costs for their work drafting and
 4                             arguing the successful new contempt motion that is performed
 5                             after both a) the Court enters the order to comply, and then b)
 6                             the County fails to abide by that order to comply.
 7        C.    With the exception of the scenarios set forth in Section VI.B.2, no other
 8              attorney’s fees or costs award or payment of any sort is permitted to anyone
 9              under this Consent Decree.
10 VII.   Dispute Resolution
11        A.    If either Party seeks to engage in the Dispute Resolution Process, as defined
12              herein, that Party shall give notice to the other Party of the grounds for the
13              dispute. The Party receiving the demand to engage in the Dispute Resolution
14              Process will provide a written response within fourteen (14) days. The
15              Parties shall then engage in good-faith negotiations to attempt to resolve the
16              dispute for a minimum of thirty (30) days from the date of the response.
17              Plaintiffs shall be permitted to bring their own expert into the Jails, at a time,
18              scope, and for a duration mutually agreed upon by the Parties, as part of this
19              thirty (30) day negotiation period in order to assist in resolving the dispute.
20              The County agrees to not unduly delay Plaintiffs’ expert’s access to the Jails
21              under these circumstances.
22        B.    If after meeting and conferring for at least thirty (30) days, the dispute has
23              not been resolved, either Party may request that the Parties bring the dispute
24              before Judge Cousins, or another mutually agreed upon neutral, for purposes
25              of mediation. If Judge Cousins is not available within forty-five days (45),
26              the Parties will utilize the services of the Northern District of California’s
27              Alternative Dispute Resolution program or request that the Court appoint
28              another Magistrate Judge. If this mediation is unsuccessful, either Party may

                                                 19                        Case No. 5:16-cv-06594-LHK
                                   [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 24 of 64



 1             apply to the Court for relief that is bounded by and subject to the limitations
 2             and terms of this Consent Decree. The Parties agree to work in good faith to
 3             avoid such applications wherever possible. Any disputes that cannot be
 4             resolved through the Dispute Resolution Process outlined above may be
 5             submitted to Judge Cousins, in his capacity as a Magistrate Judge rather than
 6             as a mediator as delineated in Section IX.B. below, for a resolution that is
 7             bounded by and subject to the limitations and terms of this Consent Decree.
 8       C.    During the last nine (9) months of the Term of this Consent Decree, either
 9             Party may choose to immediately submit any disputes to Judge Cousins
10             following completion of the thirty-day meet and confer process, in his
11             capacity as a Magistrate Judge, for a resolution that is bounded by and
12             subject to the limitations and terms of this Consent Decree.
13             In the case of an emergency that poses an immediate and significant threat to
14             the health and safety of inmates, and as such, the nature of the emergency
15             makes completion of the Dispute Resolution Process impracticable, a Party
16             may seek relief from the Court that is bounded by and subject to the
17             limitations and terms of this Consent Decree, with the exception of not
18             having to complete the Dispute Resolution Process, provided that the moving
19             Party has notified the nonmoving party of the issue at least seventy-two (72)
20             hours before seeking such relief from the Court.
21 VIII. Duration of the Consent Decree
22       A.    The Parties agree that this Consent Decree, and all of its terms, will expire,
23             and will no longer be enforced or enforceable in any court, twelve (12)
24             months after the certificate of occupancy for the New Jail has been issued
25             and the County has begun placement of inmates in the New Jail (the
26             “Term”). This Term is among the most material terms of this Consent
27             Decree, such that absent this Term, the Parties would not have executed this
28             Consent Decree. To effectuate this Term, the Parties further agree to waive

                                               20                       Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 25 of 64



 1             their rights under 18 U.S.C. §§ 3626 (b), (e), and (f), including as set forth in
 2             paragraphs VIII.B and C, below.
 3       B.    Defendant agrees not to seek, support, or assent to termination of the
 4             Consent Decree before the completion of the Term, under any circumstances,
 5             except as set forth in paragraph VIII.C, below; and Plaintiffs agree not to
 6             seek, support, or assent to any extension of the Term, under any
 7             circumstances, except as set forth in paragraph VIII.C, below.
 8       C.    The only circumstance by which the Term of this Consent Decree may be
 9             extended is that the Parties jointly agree that the Term should be extended
10             because they perceive that ongoing violations remain at the end of the Term
11             and the Parties jointly agree that extension of the Term is the most efficient
12             means to address such violations. In that circumstance, the Parties will
13             jointly move, and can only jointly move, the Court to extend the Term. If
14             Plaintiffs contend, and Defendant disputes, that ongoing violations exist at
15             the end of the Term, and/or if Defendants do not agree that the Term should
16             be extended, Plaintiffs’ sole remedy shall be to file a new lawsuit after the
17             end of the Term of this Consent Decree.
18 IX.   Reservation of Jurisdiction and Enforcement
19       A.    The District Court of the Northern District of California shall retain
20             jurisdiction to enforce, but under no circumstances expand or alter, the terms
21             of this Consent Decree and shall retain jurisdiction to resolve any dispute
22             regarding compliance with this Consent Decree and that such resolution is
23             bounded by and subject to the limitations and terms of this Consent Decree,
24             including that in Section VIII, above, regarding the Term of this Consent
25             Decree. The Court shall have the power to enforce the Consent Decree
26             through specific performance and all other remedies permitted by law and
27             equity throughout the Term of this Consent Decree and that such
28             enforcement is bounded by and subject to the limitations and terms of this

                                                21                       Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 26 of 64



 1                Consent Decree, including that in Section VIII, above, regarding the Term of
 2                this Consent Decree.
 3         B.     The Parties consent to having all disputes between the Parties arising out of
 4                this Consent Decree, including those regarding compliance with this Consent
 5                Decree, heard and decided by Judge Nathanael Cousins, subject to the
 6                provisions of Federal Rule of Civil Procedure 72, and that any relief from
 7                such disputes is bounded by and subject to the limitations and terms of this
 8                Consent Decree. Should Judge Cousins no longer be available to serve in
 9                this capacity for any reason, only this provision, IX.B, will be deemed to be
10                severable from the remainder of this Consent Decree, unless the Parties
11                jointly agree on a new decision-maker.
12 X.      Release
13         Subject to the entry of Judgment by the Court and in consideration of the relief set
14 forth herein, Plaintiffs, for themselves, the Class, and their successors and assigns, hereby
15 fully and finally release and discharge Defendant and its successors, assigns, officers,
16 directors, and past and present agents and employees (“Released Parties”) from any and all
17 claims for declaratory or injunctive relief raised in the Action, or that could have been
18 raised in the Action, relating to inmates with Mobility Disabilities (“Released Claims”).
19 The Released Claims do not include any claims to enforce the terms of this Consent
20 Decree. Nothing in this Consent Decree releases any damages claims to which Plaintiffs
21 or other individual members of the Plaintiff Class may be entitled.
22 XI.     Miscellaneous
23         A.     This Consent Decree, which incorporates by reference the Remedial Plan
24                (Exhibit A) and the draft Notice to the Class (Exhibit B), contains the entire
25                agreement between the Parties. This Consent Decree expresses the complete
26                and final understanding with respect to the subject matter of this Consent
27                Decree. The Parties hereto understand and agree that the terms of this
28

                                                  22                       Case No. 5:16-cv-06594-LHK
                                     [PROPOSED] CONSENT DECREE
     Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 27 of 64



 1            Consent Decree supersede any prior discussions, understandings, or
 2            agreements between them related to the subject matter hereof.
 3      B.    The Parties each acknowledge that they are entering into this Consent Decree
 4            freely, knowingly, voluntarily, and with a full understanding of its terms.
 5            The Parties acknowledge that they have consulted with counsel of their own
 6            choosing concerning this Consent Decree and that they were given
 7            reasonable time to review and consider the terms of this Consent Decree.
 8      C.    This Consent Decree shall be binding on all successors, assignees,
 9            employees, agents, and all others working for or on behalf of Defendant and
10            Plaintiffs.
11      D.    The language of this Consent Decree shall be construed as a whole according
12            to its fair meaning, and not strictly for or against any of the Parties. The
13            terms of this Consent Decree are the product of joint negotiations and shall
14            not be construed as having been authored by one party rather than another.
15            Any ambiguity shall not be construed against any Party. Where required by
16            context, the plural includes the singular and the singular includes the plural.
17            The headings in this Consent Decree are solely for convenience and will not
18            be considered in its interpretation.
19      E.    If any provision or provisions of this Consent Decree, other than the Term,
20            shall be held invalid, illegal, or unenforceable, the validity, legality, and/or
21            enforceability of the remaining provisions shall not in any way be affected or
22            impaired thereby.
23      F.    This Consent Decree may be executed in counterparts, each of which will be
24            considered an original, but all of which, when taken together, will constitute
25            one and the same instrument.
26      G.    This Consent Decree shall be governed by and construed in accordance with
27            the laws of the State of California.
28

                                               23                        Case No. 5:16-cv-06594-LHK
                                  [PROPOSED] CONSENT DECREE
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 28 of 64



 1         H.   To the extent any documents are required to be executed by any of the
 2              Parties to effectuate this Consent Decree, each party hereto agrees to execute
 3              and deliver such and further documents as may be required to carry out the
 4              terms of this Consent Decree.
 5         I.   Each signatory to this Consent Decree certifies that it, he, or she is fully
 6              authorized by the party it, he, or she represents to enter into the Consent
 7              Decree, to execute it on behalf of the party represented, and to legally bind
 8              that party thereto.
 9              Unless otherwise indicated in the Consent Decree, all notices or
10              communications required by this Consent Decree shall be in writing by email
11              addressed as stated below. Should any Party’s contact information change
12              from what is listed below, that Party shall promptly provide written notice of
13              the updated contact information to the other Parties.
14              To Named Plaintiffs, Plaintiffs’ Counsel, or the Settlement Class:
15              Lisa Ells
                Rosen Bien Galvan & Grunfeld LLP
16              101 Mission Street, Sixth Floor
                San Francisco, CA 94105-1738
17              lells@rbgg.com
18              Michelle Iorio
                Disability Rights Advocates
19              2001 Center Street, Fourth Floor
                Berkeley, CA 94704
20              miorio@dralegal.org
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                                 24                       Case No. 5:16-cv-06594-LHK
                                      [PROPOSED] CONSENT DECREE
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 29 of 64



 1             To Defendant:
 2             Douglas M. Press, Assistant County Counsel
               Aryn Harris, Deputy County Counsel
 3             Emily Fedman, Deputy County Counsel
               70 West Hedding St., 9th Floor, East Wing
 4             San Jose, CA 95110
               douglas.press@cco.sccgov.org
 5             aryn.harris@cco.sccgov.org
               emily.fedman@cco.sccgov.org
 6
 7 IT IS AGREED AND SO STIPULATED.
 8 DATED: November 12, 2018           ROSEN BIEN GALVAN & GRUNFELD LLP
 9                                    By: /s/ Lisa Ells
                                          Lisa Ells
10
11 DATED: November 12, 2018
                                      DISABILITY RIGHTS ADVOCATES
12
                                      By: /s/ Michelle Iorio
13                                        Michelle Iorio

14                                    Attorneys for Plaintiffs and the Plaintiff Class
15
     DATED: November 13, 2018         JAMES R. WILLIAMS
16                                    County Counsel
17                                    By: /s/ Aryn Paige Harris
                                          Aryn Paige Harris
18                                        Deputy County Counsel
19                                    Attorneys for Defendant
20
21
22
23
24
25
26
27
28

                                            25                       Case No. 5:16-cv-06594-LHK
                                [PROPOSED] CONSENT DECREE
Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 30 of 64




                   Exhibit A
       Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 31 of 64



                  Santa Clara County Mobility Disability Remedial Plan

I.    TERMINOLOGY AND DEFINITIONS

The terms and definitions set forth in the Consent Decree, to which this Remedial Plan is
attached and into which this Remedial Plan is incorporated by reference, also control the
terms and definitions set forth in this Remedial Plan.

II.   INTAKE PROCESS

      A.     In a reasonably confidential setting, the County shall inquire during intake
             whether an inmate has a Mobility Disability using an agreed-upon
             screening tool.

      B.     The intake screening shall be conducted by a licensed registered nurse or, at
             the County’s discretion, a Medical Provider.

      C.     During the intake screening, the County shall begin the verification process
             of whether an inmate has a Mobility Disability, as outlined in Section III,
             if:

             1.       The inmate self-reports a Mobility Disability;

             2.       The inmate’s Healthlink or ADA Tracking System record contains
                      documentation of a Mobility Disability; or

             3.       The screening tool indicates that the inmate might have a Mobility
                      Disability.

      D.     If the intake process outlined in Section II.C, above, indicates that an
             inmate might have a Mobility Disability, the County shall utilize the
             agreed-upon screening tool to determine what type of reasonable
             modifications are necessary and available (e.g., changes to housing, lower
             bunk/lower tier) and shall provide such reasonable modifications while the
             inmate awaits verification pursuant to Section III.

      E.     Issuance and Retention of Mobility Devices at Intake

             1.       The County will issue a Standard Mobility Device promptly, but in
                      any case no later than the timelines contained in Section IV, to any
                      inmate who is determined to possibly need a Mobility Device
                      pursuant to Section II.D, subject to later verification pursuant to
                      Section III, unless a Captain or Watch Commander determines and
                      documents, based on a Safety-Security Assessment, that an inmate’s
                      possession of a Mobility Device constitutes an immediate risk of
Santa Clara County ADA Remedial Plan Page 1
       Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 32 of 64



                   bodily harm to inmates or staff, or threatens the security of the
                   facility. If providing an alternative Mobility Device would mitigate
                   the risk, the Captain or Watch Commander shall direct that the
                   inmate be provided with the designated alternative.

            2.     The County acknowledges its obligations to comply with California
                   Penal Code section 2656 pertaining to retention of orthopedic and
                   prosthetic appliances.

            3.     Subject to Sections II.E.1 & II.E.2, inmates will be permitted to keep
                   their Personal Mobility Device(s) during the intake process until the
                   County issues a Standard or Generic (if available) Mobility Device,
                   unless a Captain or Watch Commander determines and documents,
                   based on a Safety-Security Assessment, that the Mobility Device
                   constitutes an immediate risk of bodily harm to inmates or staff, or
                   threatens the security of the facility. If providing an alternative
                   Mobility Device would mitigate the risk, the Captain or Watch
                   Commander shall direct that the inmate be provided with the
                   designated alternative.

      F.    If an inmate arrives at the Jail with a Personal Mobility Device that is
            exchanged for a County-owned Mobility Device, the County shall store the
            Personal Mobility Device at the Jail at no cost to the inmate for return upon
            release and/or transfer from the Jail to another facility. Alternatively, the
            inmate may arrange for pick-up of the Mobility Device. The County will
            not store a Personal Mobility Device for more than ninety (90) days after an
            inmate has been released or transferred.

      G.    The County shall advise inmates of the results of the intake screening and
            notify the inmate of the right to request a physical examination by a
            Medical Provider to the extent the inmate disagrees with the results and/or
            reasonable modifications provided. The County shall further notify inmates
            of the right to request use of a Personal Mobility Device consistent with
            Section IV below.

      H.    The results of the intake screening shall be documented and promptly
            inputted into the County’s ADA Tracking System.

      I.    As part of the intake process, all inmates shall be informed of the process
            by which they can request a reasonable modification while in custody,
            including the types of issues that can be reviewed by the County Jails’
            ADA Unit on an expedited basis.


Santa Clara County ADA Remedial Plan Page 2
       Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 33 of 64



III.   VERIFICATION OF AN INMATE’S MOBILITY DISABILITY AND NEED
       FOR REASONABLE MODIFICATIONS

       A.   The County’s policy is to issue County owned Mobility Devices in all
            instances unless: (a) an inmate’s Personal Mobility Device is the only
            reasonable modification for the inmate’s Mobility Disability; or (b) the
            nature of the inmate’s Personal Mobility Device would pose particular
            difficulty and/or harm to the inmate to remove, and/or removal is otherwise
            unnecessary due to the origin or nature of the device (i.e., a hospital-issued
            sling or brace).

       B.   An inmate may make a request to the ADA Unit to be able to continue to
            use his/her Personal Mobility Device. The ADA Unit and/or Medical
            Provider (where necessary) will evaluate the request based on an
            individualized assessment as outlined in Sections III.D and III.E.

       C.   An inmate’s Personal Mobility Device may be retained by the County for a
            short period of time sufficient to inspect the device for contraband. In most
            cases the inspection should occur promptly, but in rare cases the inspection
            may take longer, in which case it shall be completed within 14 days.

       D.   ADA Unit’s Responsibilities

            1.     The County’s ADA Unit shall review whether an inmate has a
                   Mobility Disability and/or what reasonable modification(s) are
                   necessary for the inmate within 7 calendar days under the following
                   circumstances:

                   a.     An inmate is designated during the intake screening as
                          possibly having a Mobility Disability and/or the need for a
                          reasonable modification;

                   b.     An inmate makes a request to the ADA Unit, including
                          through an ADA Request or ADA-related grievance as
                          outlined in Section XIII, for evaluation of a Mobility
                          Disability and/or the need for a reasonable modification; or

                   c.     The inmate is referred by staff to the ADA Unit for evaluation
                          of a Mobility Disability and/or the need for a reasonable
                          modification.

            2.     The ADA Unit shall document a Mobility Disability and/or what
                   reasonable modification(s) are necessary in the ADA Tracking
                   System.

Santa Clara County ADA Remedial Plan Page 3
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 34 of 64



                  a.     If the ADA Unit determines that an inmate requires a
                         Mobility Device, the County shall issue it consistent with
                         Section IV.D.1, and the ADA Unit will issue to the inmate
                         appropriate documentation authorizing possession of a
                         Mobility Device.

                  b.     If the ADA Unit determines that an inmate requires a
                         reasonable modification related to their housing assignment
                         (e.g., ADA Accessible cell, grab bars, dining areas, showers,
                         path of travel, lower bunk, lower tier and/or a housing
                         reassignment in order to access work, educational or other
                         programs), the inmate shall receive the reasonable
                         modification within 24 hours.

            3.    If the ADA Unit determines that an inmate’s Mobility Disability
                  requires evaluation from a Medical Provider, the ADA Unit shall
                  offer an inmate a reasonable modification on a temporary basis
                  pending a medical appointment, which shall occur within 30 days.

            4.    The Parties agree that not all Mobility Disabilities and/or reasonable
                  modifications will require an appointment with a Medical Provider
                  to verify the Mobility Disability and/or the need for a reasonable
                  modification. Further, an inmate’s Mobility Disability and/or need
                  for a reasonable modification could change over time and will be
                  addressed based on an inmate’s current status.

      E.    Medical Provider’s Responsibilities

            1.    If the ADA Unit refers an inmate for evaluation pursuant to Section
                  III.D.3, or if an inmate or Medical Provider first identifies a Mobility
                  Disability at a medical encounter where the Medical Provider is able
                  to assess the Mobility Disability, the Medical Provider shall verify
                  whether the inmate has a Mobility Disability and/or determine what
                  reasonable modification(s) are necessary for the inmate unless such a
                  determination requires a specialist-medical appointment.

                  a.     If the Medical Provider determines that an inmate requires a
                         Mobility Device, the County shall issue it consistent with
                         Section IV.D.1, and the County will issue to the inmate
                         appropriate documentation authorizing possession of a
                         Mobility Device

                  b.     If the Medical Provider determines that an inmate requires a
                         reasonable modification related to their housing assignment
Santa Clara County ADA Remedial Plan Page 4
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 35 of 64



                         (e.g., ADA Accessible cell, grab bars, dining areas, showers,
                         path of travel, lower bunk, lower tier and/or a housing
                         reassignment in order to access work, educational or other
                         programs), the inmate shall receive the reasonable
                         modification within 24 hours.

                  c.     The County shall document the Medical Provider’s
                         determination in the ADA Tracking system and refer the
                         inmate to the ADA Unit for follow-up.

                  d.     If the Medical Provider determines that an inmate requires a
                         specialist-medical appointment, the Medical Provider shall
                         promptly request that appointment, and shall consult with the
                         ADA Unit in order to provide a reasonable modification, such
                         as a Mobility Device and/or a housing change in accordance
                         with Sections III.E.1.a and III.E.1.b on a temporary basis
                         pending the outcome of the specialist-medical appointment.

            2.    If an inmate or Medical Provider first identifies a Mobility Disability
                  at a medical or mental health appointment where the Medical
                  Provider cannot assess the Mobility Disability (e.g., because the
                  appointment is not conducted by the appropriate Medical Provider
                  and/or is scheduled for a different purpose), the Medical Provider
                  shall refer the inmate to the ADA Unit, and the County shall
                  document the referral in the ADA Tracking System. The ADA Unit
                  shall then conduct a review consistent with Section III.

            3.    Medical Providers evaluating an inmate’s Mobility Disability and/or
                  the need for a reasonable modification(s) may determine at an in-
                  person evaluation that the inmate does not have a Mobility Disability
                  and/or the inmate does not require a reasonable modification. If
                  such a determination is made, the County shall document the
                  rationale for the Medical Provider’s finding in the ADA Tracking
                  system.

IV.   ISSUANCE, RETENTION, MAINTENANCE, AND DENIAL OF
      MOBILITY DEVICE(S)

      A.    The County’s policies and procedures for the ordering, retention,
            maintenance, and denial/confiscation of Mobility Devices shall be reviewed
            and amended or drafted, as necessary to be consistent with this Remedial
            Plan.

      B.    Supply and Maintenance of Standard Mobility Devices
Santa Clara County ADA Remedial Plan Page 5
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 36 of 64



            1.    The County shall maintain a reasonable supply of Standard
                  wheelchairs, walkers, canes, and crutches.

            2.    The County shall inspect its supply of Standard Mobility Devices on
                  a quarterly basis to ensure sufficient operational quantities are
                  available.

      C.    Motorized Mobility Devices

            1.    Motorized Mobility Devices are generally not permitted in the Jails.

            2.     The ADA Unit and Medical Provider(s), in coordination with the
                  Assistant Sheriff, shall determine the most appropriate manner to
                  accommodate an inmate who requires a motorized Mobility Device
                  in the exceptional circumstance where a Medical Provider or the
                  ADA Unit have determined, as outlined in Section III, that a
                  motorized Mobility Device is the only reasonable modification that
                  would meet the needs of the inmate with a Mobility Disability.

            3.    The County shall consult with Plaintiffs’ Counsel if the County
                  determines that it will accommodate the inmate in need of motorized
                  Mobility Device in some other manner than permitting the inmate to
                  utilize the motorized Mobility Device in the Jail.

      D.    Timing for Issuance of Mobility Devices

            1.    An inmate with a Mobility Disability in need of a Standard Mobility
                  Device shall be issued a Standard Mobility Device within four (4)
                  hours, absent extenuating circumstances, following the ADA Unit or
                  the Medical Provider’s determination that an inmate needs a
                  Mobility Device.

            2.    Generic or Customized Mobility Devices may take time to order or
                  design. If the required Generic Mobility Device is available on site,
                  it shall be issued within four (4) hours, absent extenuating
                  circumstances, following the ADA Unit or the Medical Provider’s
                  determination that an inmate needs a Mobility Device. For
                  Customized Mobility Devices and Generic Mobility Devices not
                  kept on site, Adult Custody Health Services shall either obtain the
                  device or, if the device requires a special order, place the order for
                  said device within three (3) business days of identification of need.
                  The County shall inform the inmate of an estimated time that the
                  Generic and/or Customized Mobility Device shall be provided. The
                  County shall check on the status of the Generic or Customized
Santa Clara County ADA Remedial Plan Page 6
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 37 of 64



                  Mobility Devices every 30 days and shall provide the inmate with a
                  temporary reasonable modification to the extent necessary.

      E.    Maintenance of Mobility Devices

            1.    If an inmate’s Mobility Device is operable but in need of
                  maintenance or repair, and the inmate notifies the ADA Unit, the
                  ADA Unit shall assess and address the maintenance or repair need
                  within seven (7) days.

            2.    If an inmate’s Standard Mobility Device becomes inoperable and the
                  inmate reports the problem to custody staff, the County shall provide
                  a replacement within twenty-four (24) hours.

            3.    If an inmate advises the ADA Unit and/or a Medical Provider that a
                  Generic or Customized Mobility Device is in need of maintenance,
                  repair, or replacement, the County shall coordinate maintenance,
                  repair, or replacement as necessary. In the interim, the ADA Unit
                  shall replace the Generic Mobility Device if such device is kept in
                  stock on site or provide the inmate with a Standard Mobility Device
                  on a temporary basis and evaluate the provision of other interim
                  reasonable modification(s).

      F.    Safety-Security Assessments After Intake

            1.    The County shall permit an inmate to keep a Mobility Device unless
                  a Captain or Watch Commander determines and documents, based
                  on a Safety-Security Assessment, that a Mobility Device constitutes
                  an immediate risk of bodily harm to inmates or staff, or threatens the
                  security of the facility.

            2.    If the Captain or Watch Commander makes such a determination,
                  they shall document the decision, and reasons for it, as well as the
                  date of decision, in writing, and shall promptly consult with a
                  Medical Provider and the ADA Coordinator to determine if an
                  appropriate alternative reasonable modification can be provided, in
                  which case an alternative reasonable modification shall be provided.
                  The Captain, Watch Commander, Medical Provider, or ADA
                  Coordinator shall document the nature of any alternative reasonable
                  modification(s) provided in the ADA Tracking System.




Santa Clara County ADA Remedial Plan Page 7
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 38 of 64



            3.     If the County removes an inmate’s Mobility Device following a
                   Safety-Security Assessment, the County shall reevaluate the Safety-
                   Security Assessment as follows:

                   a.     The inmate must be reevaluated by the ADA Unit to
                          determine if he or she can safely possess the Mobility Device
                          a minimum of every seven (7) days if the device is removed
                          during the intake process.

                   b.     The inmate must be reevaluated by the ADA Unit to
                          determine if he or she can safely possess the Mobility Device
                          a minimum of every fourteen (14) days if the device is
                          removed at any other time.

                   c.     For each evaluation pursuant to Section IV.F.3.a and
                          IV.F.3.b, the ADA Unit shall make a recommendation to the
                          Captain of the facility or his or her superiors regarding
                          whether the Mobility Device should continue to be removed
                          from the inmate and shall document the rationale in the ADA
                          Tracking System.

            4.     Notwithstanding the provisions above, the County acknowledges its
                   obligations to comply with California Penal Code section 2656
                   pertaining to retention of orthopedic and prosthetic appliances.

V.    CLASSIFICATION AND HOUSING OF INMATES WITH MOBILITY-
      DISABILITIES

      A.    The County shall review its Classification Policies and Procedures and
            revise, as necessary, to be consistent with this Remedial Plan.

      B.    An inmate’s need for a Mobility Device in a housing unit shall not be a
            basis for assignment to the infirmary, a medical unit, or a mental health
            housing unit.

      C.    That an inmate has a Mobility Disability and/or requires reasonable
            modifications for that disability (including the provision of Mobility
            Devices) shall not be a factor in determining an inmate’s security
            classification.

      D.    Inmates identified as having a Mobility Disability shall be placed in
            housing that is consistent with their security classification and their
            accessibility needs. Not all inmates with a Mobility Disability require an
            ADA Accessible cell or unit, but may require reasonable modifications

Santa Clara County ADA Remedial Plan Page 8
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 39 of 64



            related to housing such as, but not limited to, a lower bunk/lower tier
            assignment, or access to ADA Accessible shower facilities.

      E.    This Remedial Plan recognizes that, while additional ADA Accessible
            housing is constructed pursuant to the Construction Remedial Plan (Section
            XI), ADA Accessible housing may not be immediately available for every
            inmate needing such housing consistent with their classification. As ADA
            Accessible housing is completed and brought online under the Construction
            Remedial Plan, inmates in need of ADA Accessible housing shall be
            housed consistent with their needs. In the interim, the Parties agree that
            inmates with Mobility Disabilities who require ADA Accessible housing
            shall be housed as follows:

            1.     Male Inmates

                   a.     Inmates determined to be a Level 1 classification shall be
                          housed in Barracks 3 at the Elmwood Minimum Camp unless
                          Barracks 3 is closed for repairs, construction, or other
                          extenuating circumstances, in which case these inmates shall
                          be housed in Special Housing.

                   b.     Inmates who use wheelchairs, and who are determined to be
                          Level 2, 3, or 4 security level inmates, shall be housed in
                          Main Jail Unit 2B and/or Elmwood Unit M3.

                   c.     Inmates who use Mobility Devices other than wheelchairs
                          and who are determined to be Level 2, 3, or 4 security level
                          inmates, shall be assessed on an individualized basis and
                          housed as appropriate.

            2.     Female Inmates

                   a.     Inmates who can be appropriately housed in a dorm setting
                          based on their security level shall be housed in W2. The
                          ADA Unit will promptly conduct an individualized
                          assessment to determine if additional reasonable
                          modification(s) are necessary and develop a plan to address
                          those needs.

                   b.     Inmates who require cell-style housing based on their security
                          level shall be housed in W4. The ADA Unit shall promptly
                          conduct an individualized assessment to determine if
                          additional reasonable modification(s) are necessary and
                          develop a plan to address those needs. The County shall
Santa Clara County ADA Remedial Plan Page 9
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 40 of 64



                         promptly consult with Plaintiffs’ Counsel regarding the
                         County’s planned reasonable modifications for an inmate
                         requiring cell-style housing who, the County has determined
                         as outlined in Section III, requires full-time use of a
                         wheelchair.

      F.    If the housing units listed in Sections V.E.1 and/or V.E.2 are closed for
            repairs, construction, or other extenuating circumstances, the County shall
            promptly (1) notify Plaintiffs’ Counsel of the closure(s), and (2) provide
            Plaintiffs’ Counsel with a list of where inmates with Mobility Disabilities
            will be housed for the duration of the closure(s). During such closure(s),
            the ADA Unit shall promptly conduct an individualized assessment to
            determine if additional reasonable modifications are necessary for the
            affected inmates with Mobility Disabilities and develop a plan to address
            those needs.

VI.   TRACKING INMATES WITH MOBILITY DISABILITIES (“ADA
      TRACKING SYSTEM”)

      A.    The County shall use an ADA Tracking System to document and share
            internally information regarding inmates with Mobility Disabilities.

      B.    The ADA Tracking System shall identify and track all inmates with a
            Mobility Disability.

      C.    The ADA Tracking System shall have the following functional capabilities:

            1.    Code the type of Mobility Disability and the reasonable
                  modifications an inmate requires for the Mobility Disability (e.g.,
                  Mobility Devices, lower bunks, ground floor housing).

            2.    Track all programs, services, and reasonable modifications offered
                  to an inmate with a Mobility Disability throughout his/her
                  incarceration.

      D.    The County shall designate staff that shall be responsible for using the
            ADA Tracking System. Designated Staff shall include Classification Staff,
            the ADA Coordinator and his or her staff, the Facility Watch Commander,
            Division Commander, Administrative Sergeant, Program Managers, and
            staff from Adult Custody Health Services (“Designated Staff”).

      E.    Designated Staff, both during the intake and booking process and during
            clinical encounters, shall be responsible for adding or modifying


Santa Clara County ADA Remedial Plan Page 10
        Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 41 of 64



             information regarding the nature of an inmate’s Mobility Disability and
             necessary reasonable modifications for that Mobility Disability.

       F.    Designated Staff shall be able and expected to view information in the
             system to ensure that the County provides reasonable modifications to
             inmates with Mobility Disabilities.

       G.    Designated Staff shall also be responsible for updating the system with
             information regarding the reasonable modifications provided during the
             inmate’s incarceration and any subsequent returns to custody.

       H.    Housing unit, education, and program office staff shall be provided with a
             report listing all inmates with a Mobility Disability in the relevant unit or
             program, as well as those inmates’ needing reasonable modifications for a
             Mobility Disability. The report shall be updated and provided in written
             form to such staff at least once per week. Additionally, information from
             the report shall be communicated in writing to staff whenever an inmate
             with a Mobility Disability is assigned to the unit or program.

       I.    All Designated Staff shall be trained to properly use the ADA Tracking
             System. The training shall occur on site over the course of six months after
             implementation begins.

       J.    The County shall develop and maintain appropriate policies outlining who
             can access and modify information in the ADA Tracking System.

VII.   PROGRAMS AND SERVICES

       A.    The County’s policies and procedures pertaining to programs and services
             shall be reviewed and amended or drafted, as necessary, to be consistent
             with this Remedial Plan.

       B.    The County shall ensure that an inmate with a Mobility Disability has equal
             access to all inmate programs and services for which an inmate would be
             eligible but for that Mobility Disability—including, but not limited to
             educational, vocational, work, recreational, visiting, medical, mental health,
             substance abuse, self-improvement, and religious programs, as well as early
             release programs such as the Custody Alternative Supervision Program
             (CASP)—on a space available basis, consistent with the inmate’s security
             classification.

       C.    If an inmate’s Mobility Disability interferes with his or her ability to
             participate in a program or service for which he or she is otherwise eligible,
             the ADA Coordinator shall first determine whether the individual inmate

Santa Clara County ADA Remedial Plan Page 11
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 42 of 64



            can participate in the program or service if the County provided a
            reasonable modification. If a non-structural reasonable modification will
            allow an inmate with a Mobility Disability to participate in a program, the
            County shall provide the non-structural reasonable modification and shall
            allow the inmate to participate in the program.

      D.    If a non-structural reasonable modification would result in a fundamental
            alteration of the program, the County must take actions that would not
            result in such an alteration but would nevertheless ensure that the inmate
            with a Mobility Disability receives the benefits or services offered by the
            County’s program.

      E.    The County can refuse to provide a reasonable modification to an inmate
            with a Mobility Disability who is otherwise qualified for a program or
            service if: (1) the inmate’s participation in the program would pose a direct
            threat to the health or safety of others, or (2) there is a reason for doing so
            that is reasonably related to a legitimate penological interest(s), as
            determined by the ADA Unit in coordination with the Assistant Sheriff.
            Refusal to provide a reasonable modification pursuant to either of the
            preceding exceptions shall be based on a Safety-Security Assessment. If
            providing an alternative Mobility Device would mitigate the risk, the
            County shall provide the inmate with the designated alternative as
            expeditiously as possible.

      F.    If the County relies upon any of the above exceptions to deny an inmate
            with a Mobility Disability the opportunity to participate in a program or
            service, the ADA Unit must document the basis for the determination in the
            ADA Tracking System.

      G.    Location of Programs and Services

            1.     The Parties have designated structural changes in the Construction
                   Remedial Plan outlined in Section XI in order to provide program
                   accessibility to inmates with Mobility Disabilities.

            2.     In order to address program accessibility, the County agrees to
                   provide programming and services in the areas designated in the
                   Construction Plan (Section XI) as the portions of the Construction
                   Plan providing accessibility to programs and services are completed.

            3.     As an alternative to providing programming and services in areas
                   designated in the Construction Plan, the County may continue to
                   utilize nonstructural methods to provide accessibility to programs
                   and services, including but not limited to acquisition or redesign of
Santa Clara County ADA Remedial Plan Page 12
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 43 of 64



                  equipment, assignment of aides to inmates with Mobility Disabilities
                  or, at the County’s election, the provision of services at alternate
                  accessible sites.

            4.    While the County is undertaking the construction described in
                  Section XI of this Remedial Plan, the Parties agree that the County
                  shall take the following interim measures to provide accessibility to
                  programs and service for inmates with Mobility Disabilities:

                  a.     The County may use inmates or Custody Staff to push
                         inmates in wheelchairs to a program or service along paths of
                         travel agreed upon by the Parties. Pending completion of
                         physical modifications to the paths of travel, wheelchair
                         pushers may be used as an interim measure. Wheelchair
                         pushers used on an interim basis are subject to the training
                         requirements and other provisions outlined in Section
                         VII.G.7.

                  b.     Assignment of aides to inmates with Mobility Disabilities.

            5.    Where the County cannot provide programs or services at the
                  locations designated in the Construction Plan and cannot find
                  nonstructural measures to provide accessibility to programs and
                  services, the County may refuse to provide the program or service to
                  an inmate with a Mobility Disability only upon a showing that doing
                  so would result in a fundamental alteration in the nature of the
                  program, service, or activity, or would result in undue financial and
                  administrative burdens.

            6.    The County shall maintain ADA Accessible facilities in operable
                  working condition. Isolated or temporary interruptions in access to
                  these facilities due to maintenance or repairs are not prohibited if the
                  County is exercising reasonable diligence in addressing the
                  maintenance or repairs.

            7.    Once paths of travel are made compliant with this Remedial Plan,
                  wheelchair pushers may continue to be used for inmates who need
                  assistance traveling long distances, unless otherwise requested by the
                  inmates. Appropriately screened inmates and/or Custody Staff
                  chosen to assist inmates who use wheelchairs shall receive initial
                  and periodic training as to their job duties and performance criteria.
                  The training shall cover how to safely and properly assist inmates
                  with Mobility Disabilities. The ADA Unit shall evaluate wheelchair

Santa Clara County ADA Remedial Plan Page 13
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 44 of 64



                   pushers which shall include feedback from the inmates with
                   Mobility Disabilities. Inmates with Mobility Disabilities have the
                   right to refuse a wheelchair pusher, and in that circumstance, the
                   ADA Unit shall determine an appropriate alternative reasonable
                   modification.

      H.    If an inmate with a Mobility Disability requires transportation in a
            vehicle—e.g., to court or to a medical appointment at an outside facility—
            the vehicle used to transport the inmate must be ADA Accessible.
            Specifically, inmates who use wheelchairs on permanent bases and/or
            inmates who have difficulty navigating steps without assistance must be
            transported in vehicles equipped with a wheelchair lift and other safety
            equipment mandated by the Department of Motor Vehicles and the
            Department of Transportation. If the Department of Motor Vehicles and
            Department of Transportation standards conflict, the applicable standard
            that provides greater protections to individuals with a Mobility Disability
            shall govern.

VIII. POLICY REVIEW AND REVISION

      A.    The County is reviewing and revising, as needed, all policies, procedures,
            Post Orders, and forms, including those for Adult Custody Health Services,
            and the Inmate Orientation book, to be consistent with the provisions in this
            Remedial Plan. Plaintiffs’ Counsel shall be provided the opportunity to
            comment on these documents.

      B.    Policy Revision Process

            1.     Within 30 days of the execution of the Consent Decree, the Parties
                   shall meet and confer to designate the policies that require revision
                   to address key portions of this Remedial Plan

            2.     The County shall provide Plaintiffs’ Counsel with draft proposed
                   revisions to the agreed upon policies within 120 days of the
                   execution of the Consent Decree unless a longer timeframe is
                   mutually agreed upon by the Parties.

            3.     The designated policies shall be finalized with one year of the
                   execution of the Consent Decree unless the Parties agree to a longer
                   time frame.

      C.    The County shall train relevant Staff on new or revised policies and
            procedures as detailed in Section X.


Santa Clara County ADA Remedial Plan Page 14
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 45 of 64



IX.   ADA COORDINATOR

      A.    The County has appointed a full-time ADA Coordinator, a lieutenant who
            reports directly to the Assistant Sheriff. The ADA Coordinator shall
            oversee all issues related to inmates with Mobility Disabilities, including,
            but not limited to, classification; housing; inspection, maintenance,
            provision, and removal of Mobility Devices; and responding to Mobility
            Disability-related requests and inmate grievances pursuant to County
            policy.

      B.    The County shall not modify the job description of the ADA Coordinator
            without consultation with Plaintiffs’ Counsel.

      C.    As soon as practical, but under no circumstances more than ninety (90)
            days after an inmate has been identified as having a Mobility Disability, the
            ADA Coordinator and/or her or his staff shall personally meet with each
            new inmate housed in the Jail who is identified as having a Mobility
            Disability. The meeting with the ADA Coordinator shall be for the purpose
            of ensuring that the inmate is housed in a cell and unit that accommodates
            his or her Mobility Disability; has the appropriate Mobility Device(s)
            and/or other reasonable modifications; ensuring the inmate has equal access
            to Jail programs for which she or he is eligible but for his or her Mobility
            Disability; ensuring the inmate has access to grievance forms to raise
            disability-related issues; and to advise the inmate of personnel who can
            assist her or him with reasonable modification needs. For an inmate
            identified as having a Mobility Disability who remains in the Jails for more
            than six (6) months, the ADA Coordinator and/or her/his staff shall meet
            with the inmate at least once every six (6) months until the inmate is
            released from the Jail.

      D.    The ADA Coordinator is charged with facilitating ADA Mobility-Disability
            related training to Custody Staff and Adult Custody Health Services Staff,
            and with monitoring programs and work assignments to ensure meaningful
            access for all inmates with Mobility Disabilities. The ADA Coordinator
            shall have sufficient staffing (the “ADA Unit”) to assist him or her
            regarding Mobility-Disability issues.

      E.    During any period where the ADA Coordinator is unavailable for more
            than thirty (30) days, a sergeant or higher-ranked individual shall fulfill the
            duties of the ADA Coordinator position until the ADA Coordinator
            becomes available or a replacement is appointed to the position.



Santa Clara County ADA Remedial Plan Page 15
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 46 of 64



      F.    The ADA Coordinator shall attend and complete a certificate-course
            designed for ADA coordinators and obtain a certification and maintain said
            certification with updates and continuing education courses. Any
            replacement ADA Coordinator or interim ADA Coordinator shall obtain his
            or her ADA certification within twelve (12) months of starting in the
            position.

X.    TRAINING

      A.    The County provided eight (8) hours of mutually agreed upon ADA
            training to all DOC Academy Cadets, Custody Staff, and Adult Custody
            Health Services Staff members in 2015 and 2016.

      B.    Training on New Policies and Procedures

            1.    Within six (6) months of the finalization of the revised policies and
                  procedures (see Section VIII), the Parties shall select a mutually
                  agreed upon trainer to train on the revised policies and procedures.
                  Within the same six (6) month period, the selected trainer shall
                  develop a curriculum for training Custody and Adult Custody Health
                  Services Staff on the revised policies and procedures. The trainer
                  shall then train Custody and Adult Custody Health Services Staff as
                  outlined in Sections X.C.2 and X.D.2.

            2.    Within nine (9) months of the trainer’s preparedness to conduct the
                  training, the trainer shall train 90 percent of Custody and Adult
                  Custody Health Services Staff, and make reasonable efforts to train
                  all Custody and Adult Custody Health Services Staff, on new
                  policies and procedures or revised policies and procedures adopted
                  pursuant to relevant topics in this Agreement. Critical Staff, such as
                  the ADA Coordinator, ADA Unit, Intake Staff, and Medical
                  Providers shall be prioritized for training during the first three
                  months.

      C.    On-Going Training to Custody and Adult Custody Health Services Staff

            1.    The County shall provide eight hours of ADA training to all DOC
                  Academy classes.

            2.    After completion of the training in Section X.B, the County shall
                  provide a biennial training by a mutually agreed upon trainer to train
                  Custody and Adult Custody Health Services Staff.



Santa Clara County ADA Remedial Plan Page 16
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 47 of 64



      D.    The County may engage a consultant to provide one 24-hour Train the
            Trainer (T4T) ADA training to prepare the County to take over the
            responsibility of providing ongoing ADA training and the responsibility of
            providing biennial refresher training.

      E.    The appropriate length, format, and method of the training for Staff,
            including different types of Staff, will be developed in consultation with
            Plaintiffs’ counsel. Plaintiffs’ Counsel shall have the right to comment on
            all of the above-listed training modules in advance of their roll-out and to
            observe any of the aforementioned trainings upon request.

XI.   FACILITY MODIFICATIONS AND ADJUSTMENTS

      A.    Facilities

            1.     The County currently has two jail facilities:

                   a.     Main Jail (presently, Main Jail North and South).

                   b.     Elmwood (presently, Elmwood Correctional Center for Men
                          and Correctional Center for Women).

            2.     The County intends to build a new jail (“New Jail”). However, if the
                   County determines it will not build the New Jail, the parties will
                   meet and confer within thirty (30) days of such determination to
                   discuss any additional construction that may be necessary at the Jails
                   to meet the needs of inmates with Mobility Disabilities.

            3.     The County shall not house inmates with Mobility Disabilities at
                   Main Jail South or Elmwood W1.

            4.     The County shall maintain ADA Accessible features required by this
                   Agreement in operable working condition. This requirement does
                   not prohibit isolated or temporary interruptions in service or access
                   due to maintenance or repairs.

      B.    New Jail

            1.     The New Jail shall be constructed in accordance with all applicable
                   construction requirements under the Americans with Disabilities Act
                   (“ADA”), 42 U.S.C. §§ 12101 et seq.; Section 504 of the
                   Rehabilitation Act, 29 U.S.C. § 794; and California Government
                   Code Section 11135 (“Section 11135”).


Santa Clara County ADA Remedial Plan Page 17
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 48 of 64



            2.    The New Jail shall include at least three percent ADA Accessible
                  cells or 20 ADA Accessible cells, whichever is greater. The New
                  Jail will provide housing for Level 2 and 3 inmates at a minimum.

      C.    Main Jail North

            1.    Booking Area (Basement Level): The County shall make the
                  following ADA Accessible:

                  a.    One transaction counter for men;

                  b.    One transaction counter for women;

                  c.    One single occupancy holding cell for men;

                  d.    One multiple occupancy holding cell for men;

                  e.    One dress out area, including shower;

                  f.    One television shelf in the general occupancy classification
                        holding cell;

                  g.    One mirror for inmate use; and

                  h.    One pay telephone for inmate use.

                  i.    The Parties agree that in lieu of making one holding cell for
                        women ADA Accessible, the County shall use the dress out
                        area in the bathroom/shower for women with Mobility
                        Disabilities.

            2.    Property Release Area: The County shall make the following ADA
                  Accessible:

                  a.    One transaction counter; and

                  b.    One bench in holding room.

                  c.    The Parties agree that in lieu of making the property release
                        area restroom ADA Accessible, the County shall provide
                        access, immediately upon request, to a restroom located in the
                        lobby.




Santa Clara County ADA Remedial Plan Page 18
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 49 of 64



            3.    Second Floor:

                  a.    General Use Area and Medical Unit (2A): The County shall
                        make the following ADA Accessible:

                        i.     One dental examination room;

                        ii.    Remove access barriers and install a high-low table in
                               one examination room on the unit;

                        iii.   One medical waiting area cell with accessible
                               restroom;

                        iv.    The counter in one visiting cell; and

                        v.     One telephone in the pro per interview room.

                  b.    Special Housing (2B): The County shall make the following
                        ADA Accessible:

                        i.     Eight cells;

                        ii.    One shower (excluding a fixed bench) and one
                               bathtub;

                        iii.   One table in the dayroom and one table in the
                               multipurpose room; and

                        iv.    One piece of exercise equipment.

                        v.     The Parties agree that in lieu of providing fixed
                               benches in ADA Accessible showers, the County shall
                               adopt a policy of providing a safe and secure shower
                               chair which shall be readily accessible and provided
                               immediately upon request to an inmate with a Mobility
                               Disability.

                  c.    Infirmary (2C): The County shall make the following ADA
                        Accessible:

                        i.     Two dorms with a combined minimum of 8 beds;

                        ii.    Eight cells;



Santa Clara County ADA Remedial Plan Page 19
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 50 of 64



                        iii.   One shower (excluding a fixed bench) and one
                               bathtub;

                        iv.    One table in the dayroom and one table in the
                               multipurpose room;

                        v.     Call buttons; and

                        vi.    One piece of exercise equipment.

                        vii.   The Parties agree that in lieu of providing fixed
                               benches in ADA Accessible showers, the County shall
                               adopt a policy of providing a safe and secure shower
                               chair which shall be readily accessible and provided
                               immediately upon request.

            4.    Fourth and Fifth Floor Housing Units: The County shall make the
                  following ADA Accessible:

                  a.    Five cells on the 4th floor;

                  b.    Five cells on the 5th floor;

                  c.    The counter in one visiting room on the 4th floor;

                  d.    The counter in one visiting room on the 5th floor;

                  e.    One shower serving each of the designated housing units on
                        the 4th floor;

                  f.    One shower serving each of the designated housing units on
                        the 5th floors;

                  g.    One table in the dayroom serving each of the designated
                        housing units on the 4th and 5th floors;

                  h.    One table in the multipurpose room serving each of the
                        designated housing units on the 4th and 5th floors;

                  i.    One payphone and one mirror in the dayrooms serving each
                        of the designated housing units on the 4th and 5th floors; and

                  j.    One piece of exercise equipment.



Santa Clara County ADA Remedial Plan Page 20
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 51 of 64



            5.    Eighth Floor (Mental Health/Special Management Housing): The
                  County shall make the following ADA Accessible:

                  a.    The door threshold of the Seclusion/Safety cell;

                  b.    Four cells in 8A and one cell in 8B;

                  c.    One shower with flip-down shower bench serving each of the
                        designated housing units;

                  d.    One table in the dayroom serving each of the designated
                        housing units;

                  e.    One table in the multipurpose room serving each of the
                        designated housing units;

                  f.    One payphone and one mirror in the dayrooms serving each
                        of the designated housing units; and

                  g.    One piece of exercise equipment.

                  h.    The Parties agree that in lieu of providing additional ADA
                        Accessible cells on 8A, the County shall adopt a policy that
                        shall require that an inmate with a Mobility Disability, who
                        otherwise would be housed on 8A, be transferred to the
                        County hospital if there is not appropriately accessible
                        housing for the inmate’s needs on 8A.

                  i.    The Parties also agree that in lieu of providing additional
                        ADA Accessible cells on 8B, the County shall adopt a policy
                        that shall require that an inmate with a Mobility Disability,
                        who otherwise would be housed on 8B, shall be housed in
                        another appropriate accessible housing unit at the Jail and
                        shall be provided with services equivalent to what the inmate
                        would have received in 8B in that housing unit.

      D.    Elmwood Facility

            1.    General:

                  a.    The County shall install ADA Accessible water fountains in
                        housing areas, program areas, and along paths of travel
                        utilized by inmates with Mobility Disabilities.



Santa Clara County ADA Remedial Plan Page 21
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 52 of 64



                  b.    Paths of Travel: The County agrees to make the Paths of
                        Travel used by inmates with Mobility Disabilities affixed as
                        Attachment 1 ADA Accessible.

                  c.    Processing Area: The County shall make the following ADA
                        Accessible:

                        i.     One restroom; and

                        ii.    Dress out area for male and female inmates.

                        iii.   The Parties agree that in lieu of making the holding
                               cells ADA Accessible, the County shall adopt a policy
                               of placing an inmate with a Mobility Disability outside
                               of the holding cells either on or next to the seating area
                               and shall ensure that the inmate with a Mobility
                               Disability is moved directly to housing, limiting the
                               amount of time in the processing area.

                        iv.    The Parties agree that in lieu of making the showers
                               ADA Accessible, the County shall not use the showers
                               unless needed for decontamination or biohazard
                               cleanup in the rare circumstance where contamination
                               or biohazard incident occurs in the immediate area, in
                               which case the inmate shall be offered appropriate
                               assistance. An inmate with a Mobility Disability has
                               the right to refuse assistance, in which case the inmate
                               shall be transported to an alternative ADA shower for
                               decontamination.

                  d.    Information Center: The County shall make the following
                        ADA Accessible:

                        i.     The counter; and

                        ii.    One restroom.

                        iii.   The Parties agree that the room for attorney visits
                               located in the Information Center shall have a small
                               table to allow sufficient clearance space for an inmate
                               with a Mobility Disability. The County agrees to
                               provide a small table and maintain sufficient clearance
                               space at all times.


Santa Clara County ADA Remedial Plan Page 22
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 53 of 64



                  e.    M1 – (Upper Floor): The County shall make eight cells ADA
                        Accessible to house men and/or women.

                  f.    Medical Facility: The County shall make the following ADA
                        Accessible:

                        i.     The restroom serving the waiting area.

                        ii.    The Parties agree that in lieu of installing a bench in
                               the X-ray changing room, the County shall adopt a
                               policy of providing a chair for an inmate with a
                               Mobility Disability. The County further commits to
                               ensuring all movable furniture shall not be placed in
                               paths of travel.

            2.    Elmwood Men’s

                  a.    Operations Facilities: The County shall make the following
                        ADA Accessible:

                        i.     The counter located in the library;

                        ii.    One restroom in the workshop area;

                        iii.   One restroom near the classrooms;

                        iv.    The threshold to classroom doors except that the
                               County is not required to modify the cross-slope of the
                               walkway that abuts the classrooms; and

                        v.     Table or work bench where used by Mobility Impaired
                               inmates.

                  b.    Men’s Minimum Security Housing (Level 1 Dorm-Style
                        Housing): The County shall make the following ADA
                        Accessible:

                        i.     Twenty-five beds spread across at least two different
                               housing units;

                        ii.    The entryway/ramps to the housing units;

                        iii.   One shower and restroom serving the designated
                               housing units; and


Santa Clara County ADA Remedial Plan Page 23
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 54 of 64



                        iv.    One table in the designated housing units.

                  c.    Men’s Dining Hall for Minimum Security (Level 1) Inmates:
                        The County shall make the following ADA Accessible:

                        i.     Five percent of the seating capacity; and

                        ii.    One ADA-designated portable toilet that meets
                               California Building Code 11B-603 outside the dining
                               hall.

                  d.    Men’s Recreation Yard for Minimum Security (Level 1)
                        Inmates: The County shall make the following ADA
                        Accessible:

                        i.     Handrails on the path to the volleyball court;

                        ii.    Paved route from ADA housing unit(s) to the handball
                               courts and basketball courts, or paved route from ADA
                               housing unit(s) to and around the perimeter of the
                               field; and

                        iii.   One piece of exercise equipment.

                  e.    Men’s Medium Housing (Level II and III Inmates): The
                        County shall make the following ADA Accessible:

                        i.     Cell-Style Housing at M4 and/or M5:

                               (1)    Four cells in a minimum of two different cell-
                                      style housing units;

                               (2)    One shower serving each of the designated
                                      housing units;

                               (3)    One dayroom table serving each of the
                                      designated housing units;

                               (4)    Cane detectable railing serving each of the
                                      designated housing units;

                               (5)    Remove access barriers and install a high-low
                                      table in one examination room on the housing
                                      unit; and


Santa Clara County ADA Remedial Plan Page 24
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 55 of 64



                              (6)   One piece of exercise equipment.

                              (7)   The Parties agree that in lieu of providing
                                    additional ADA Accessible cells in M4 and/or
                                    M5, the County shall adopt a policy that shall
                                    require that an inmate with a Mobility
                                    Disability, who otherwise would be housed on
                                    M4 and/or M5, shall be housed in ADA
                                    Accessible dorm-style housing at the same
                                    security level or lower.

                        ii.   Dorm-Style Housing Units in M3 and/or M8

                              (1)   Twenty-five beds spread across at least two
                                    different housing units;

                              (2)   One restroom serving each of the designated
                                    housing units;

                              (3)   One shower serving each of the designated
                                    housing units;

                              (4)   One dayroom table serving each of the
                                    designated housing units;

                              (5)   Cane detectable railing serving each of the
                                    designated housing units;

                              (6)   Remove access barriers and install a high-low
                                    table in one examination room on the unit;

                              (7)   One piece of exercise equipment; and

                              (8)   One holding cell in M8.

            3.    Elmwood – Women’s

                  a.    W-2 Dorm Style Housing for Minimum and Medium (Level 1
                        and 2 Inmates): The County shall make the following ADA
                        Accessible:

                        i.    Eight beds in a minimum of two different housing
                              units;

                        ii.   One restroom serving the housing units;

Santa Clara County ADA Remedial Plan Page 25
       Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 56 of 64



                         iii.    One shower serving the designated housing unit;

                         iv.     One table serving the designated housing unit;

                         v.      Cane detectable railings in designated housing unit;
                                 and

                         vi.     One piece of exercise equipment.

                  b.     W-4 Cell-Style Housing Medium and Maximum Security
                         Inmates (Level II, III, and IV Inmates): The County shall
                         make the following ADA Accessible:

                         i.      Four cells in two different housing units;

                         ii.     One restroom serving the designated housing units;

                         iii.    One shower serving the designated units;

                         iv.     One table serving the designated units;

                         v.      Cane detectable railings in designated units;

                         vi.     Walkway and thresholds to the yards on the designated
                                 units;

                         vii.    Restroom in court holding cell;

                         viii.   Bench in visiting area; and

                         ix.     One piece of exercise equipment.

                  c.     Level IV inmates shall not be housed in the W-1 dorm
                         setting.

                  d.     Modular Classrooms: The County shall make ADA
                         Accessible any classrooms serving Elmwood Women’s ADA
                         Accessible housing, including the associated paths of travel.

XII.   MONITORING PLAN

       A.   The County shall develop a Monitoring Plan to ensure effective internal
            oversight and accountability procedures to comply with the non-
            construction related portions of this Agreement. Plaintiffs’ Counsel shall
            be provided the opportunity to comment on the Monitoring Plan.

Santa Clara County ADA Remedial Plan Page 26
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 57 of 64



      B.    The County shall develop a construction schedule for the Construction
            Plan. Plaintiffs’ Counsel shall be provided with an opportunity to comment
            on the plan.

XIII. GRIEVANCE AND ADA REQUEST SYSTEM

      A.    ADA Requests

            1.    The County will provide and maintain a readily available mechanism
                  for inmates to make a request for reasonable modifications
                  independent of the grievance system (“ADA Request”).

            2.    The ADA Coordinator or a member of the ADA Unit shall review
                  the ADA Request within seven (7) days of receipt of such a request
                  and, where appropriate, provide the requested reasonable
                  modification and/or begin the verification process as set forth in
                  Section III.

      B.    Grievance System

            1.    The County shall provide and maintain an inmate grievance system
                  that provides for prompt and equitable resolution of complaints by
                  inmates with Mobility Disabilities who allege disability-related
                  violations.

            2.    The County grievance form shall continue to include a checkbox or
                  similar means to identify that the request and/or grievance is ADA-
                  related. The County shall train grievance staff to route “ADA”
                  grievances appropriately even if the inmate who filed the grievance
                  did not check the “ADA” checkbox.

            3.    The ADA Coordinator or a member of the ADA Unit shall review
                  all ADA-related complaints, assign an ADA-trained staff person to
                  investigate the complaints, and/or interview the inmate to the extent
                  his or her complaint or requested reasonable modification is unclear,
                  and provide a substantive written response to the inmate. The total
                  response time for all ADA-related grievances (but not appeals) shall
                  be no more than 30 days from receipt.

            4.    All ADA-related grievances and responses, including provision of
                  interim reasonable modifications, shall be documented and tracked
                  in the ADA Tracking System.



Santa Clara County ADA Remedial Plan Page 27
      Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 58 of 64



      C.    Expedited ADA Unit Review of Urgent ADA Requests and Grievances

            1.    The ADA Unit shall screen ADA Requests and ADA-related
                  grievances for ADA-related issues that, if true, would subject the
                  inmate to a substantial risk of injury or other harm, which include:
                  (a) unauthorized removal of an inmate’s Mobility Device by
                  Custody Staff; and (b) failures to provide housing-related reasonable
                  modifications following a determination that the inmate requires
                  such reasonable modification.

            2.    If the ADA Unit finds that the issue can be addressed through an
                  interim modification, the ADA Unit shall provide such interim
                  modification promptly, but in any case no later than seven (7) days
                  from receipt of the ADA Request or Grievance. If the risk to health
                  or safety cannot be addressed through an interim accommodation,
                  within seven days from receipt of the ADA Request or Grievance,
                  the ADA Unit shall, as appropriate: (1) confer with the Captain or
                  his or her superior; and/or (2) arrange for a medical consultation
                  with a Medical Provider for resolution of the ADA Request or
                  Grievance. The ADA Unit shall also provide written notification to
                  the inmate of the action(s) taken within the same seven-day period.




Santa Clara County ADA Remedial Plan Page 28
Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 59 of 64




 ATTACHMENT 1
                                  Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 60 of 64


                                                                                                                                                                                               _-l




                                                                                            r         INMATEPATHOFTRAVEL



                                                                                 --",*:-
                                                                                                                                              ELMWOOD FAC¡LITY
                                                                                                                                              PAfH           OF       TRAVÊ!

                                                                                                                                              THE COUNIY OF SANTA
                                                                                                                                              CLARA FACILITIES AND
                                                                                                                                              FLEÊT
                                                                                                                                              Clenl Loctti6:SMÂ CUM




                                                                                                                                              lfl¡
                                                                                                                                              Ilci!*r:        ¿-!r'    ¡¿¡iri:        lij

                                                                                                                                              $n          ÉEñ.êø,     aglo4Us
                                                                                                                                              t       .14152465 t               +14153327763




vs
a(
                                           \
ùa                            À
-¡                     1
                       J




s
l-
                   j
                   ¡

                   !                   I
ñ
q              t
               I
(Ð         I
           J
           ¡

       J                                                                                                                                          I                         I




       I




                                                                       iI
                                                                                            T
                                                                                                      t"---*-----*--:
                                                                                                      IJU
                                                                                                                         1




                                                                        l
                                                                        t-, *"
                                                                        ì__l_
                                                                                                --J




                                                                                                                                                  FLOOR PLAN - LEVEL
                                                                                                                                                      1




     /:\srrE               PLAN

                                                                                                                    Nñl E^Þ
                                                                                                                                                                                p.201
                                                                                                                              ^ôNCtÞilaTtñN




                                                                                                                         SCC DRA_000284
Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 61 of 64




                   Exhibit B
              Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 62 of 64


                   NOTICE: CLASS ACTION SETTLEMENT
                 Santa Clara County Jails: Access for Persons With
                               Mobility Disabilities

A proposed settlement has been reached in Cole v. County of Santa
Clara, N.D. Cal. No. 5:16-cv-06594-LHK. The Cole case is a federal
class action lawsuit challenging access to programs, services, and
activities at the Santa Clara County Jails on behalf of inmates with
mobility disabilities. You are a member of this class if you have a
mobility disability and are incarcerated in the County Jails.
The Court has preliminarily approved the settlement of this matter. This
notice explains the proposed settlement, how you can see it, and how
you can tell the Court whether you think it is fair.
This action does not seek money damages and none will be awarded.
Nor does the proposed Consent Decree release any claims for monetary
damages class members may have.
The terms of the settlement are described in a document called the
Consent Decree. The Consent Decree implements a document called the
“Remedial Plan,” which outlines specific conditions in the jails that the
County has agreed to remedy.
Under the Consent Decree, the County will be required to develop
implementation plans to reform certain policies, procedures, and
practices for providing accommodations to prisoners with mobility
disabilities in the Jails, including in the areas of the County’s: (1) intake
process; (2) verification of mobility disability process; (3) issuance,
retention, and denial of mobility device(s); (4) classification and housing
of prisoners with mobility disabilities; (5) tracking of prisoners with
mobility disabilities and disability-related needs; (6) provision of
programs and services; (7) ADA Coordinator; (8) training of custody
and custody health staff; and (9) ADA-related grievance and request
systems.
The Consent Decree also requires that the County undertake significant
construction to remedy physical barriers at the County Jails including
increasing the number of ADA-accessible cells, removing barriers in the
County’s booking area, medical areas, dining areas, education and
[3303182.6]
              Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 63 of 64


program areas, yards, and along paths of travel. The County has already
begun these efforts and has allocated over $100 million dollars to ADA
jail improvements. Finally, the Consent Decree requires the County to
retain experts to monitor the County’s implementation of, and
compliance with, the Consent Decree. The Consent Decree further
provides for plaintiffs’ counsel to also monitor the County’s compliance.
You can read about these changes in the Consent Decree. The Consent
Decree and Remedial Plan will be available in a binder in each housing
unit or, alternatively, you can read the Consent Decree and Remedial
Plan by completing an Inmate Request Form and asking to see a copy.
Custody Staff will provide you a copy within three (3) days of your
request.
You can also access the precise terms and conditions of the Consent
Decree online at www.dralegal.org or www.rbgg.com, by contacting
class counsel at the addresses listed below, by accessing the Court
docket in this case through the Court’s Public Access to Court Electronic
Records (PACER) system at https://ecf.cand.uscourts.gov, or by visiting
the office of the Clerk of the Court for the United States District Court
for the Northern District of California at 280 South 1st Street, Room
2112, San Jose, CA 95113.
                   Michelle Iorio
                   Disability Rights Advocates
                   2001 Center Street, 4th Floor
                   Berkeley, CA 94704
                   Phone: (510) 665-8644

                   Kara Janssen
                   Rosen Bien Galvan & Grunfeld LLP
                   50 Fremont Street, 19th Floor
                   San Francisco, CA 94105
                   Phone: (415) 433-6830

PLEASE DO NOT TELEPHONE THE COURT OR THE COURT
CLERK’S OFFICE TO INQUIRE ABOUT THE CONSENT DECREE.


[3303182.6]
              Case 5:16-cv-06594-LHK Document 72 Filed 12/07/18 Page 64 of 64


The Court will keep jurisdiction to enforce the requirements of this
settlement. The Court will hold a hearing on the fairness of this
settlement at 1:30 p.m. on March 21, 2019, before the Honorable Lucy
H. Koh at the United States District Court, Northern District of
California, San Jose Courthouse, Courtroom 8 - 4th Floor, 280 South 1st
Street, San Jose, CA 95113.
The attorneys who brought the class action will ask the Court to have
Defendants pay for their attorneys’ fees and expenses for the work they
have performed and will perform in the future to monitor the County’s
compliance. The Consent Decree limits the attorneys’ fees and expenses
to $1 million for the work done so far and to $2.2 million for work that
will be necessary in the future to implement the Consent Decree and for
plaintiffs’ counsel to monitor compliance in order to protect the rights of
class members.
You may object to the proposed Consent Decree in writing. You may
also appear at the Final Approval Hearing, either in person or through
your attorney. If you appear through your own attorney you are
responsible for paying that attorney. All written objections and
supporting papers must include the case name (Cole v. County of Santa
Clara) and case number (No. 5:16-cv-06594-LHK), as well as your
name, address, and signature. Objections must be postmarked no later
than February 28, 2019, and sent to the following address:
                   Clerk of the Court
                   United States District Court
                   Northern District of California
                   280 South 1st Street
                   San Jose, CA 95113

Comments may also be submitted by filing them in person at any
location of the United States District Court for the Northern District of
California.

Please note that the Court can only approve or deny the Consent Decree.
The Court cannot change the terms of the Consent Decree.


[3303182.6]
